    8:21-cv-01962-DCC          Date Filed 06/30/21        Entry Number 1-1        Page 1 of 102




                                                                                                           ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
 STATE OF SOUTH CAROLINA                          ) IN THE COURT OF COMMON PLEAS
                                                  )
 COUNTY OF ANDERSON                               )       C.A. No. 2021-CP-04- 00996

 Trehel Corporation,                          )
                                              )                        SUMMONS
                                   Plaintiff, )
                                              )
                       v.                     )
                                              )
 National Fire and Marine Insurance           )
 Company, First Specialty Insurance Corp.,    )
 Frankenmuth Mutual Insurance Company,        )
 Employers Insurance Company of Wausau, )
 Liberty Mutual Fire Insurance Company,       )
 Navigators Specialty Insurance Company,      )
 Peleus Insurance Company, Nationwide         )
 Mutual Fire Insurance Company, Atain         )
 Specialty Insurance Company f/k/a USF        )
 Insurance, Selective Insurance Company of )
 South Carolina, American Guarantee and       )
 Liability Insurance Company, Carl Catoe      )
 Construction, Inc., Environmental            )
 Materials, LLC d/b/a Environmental           )
 Stoneworks, P&L Enterprises, LLC,            )
                                              )
                                 Defendants. )
                                              )

        TO:    ABOVE-NAMED DEFENDANTS:

        YOU ARE HEREBY summoned and required to answer the Complaint in this action, of

which a copy is herewith served upon you, and to serve a copy of your answer to the said Complaint

on the subscribers at their offices, 55 Beattie Place, Suite 1050, P.O. Box 1887, Greenville, South

Carolina, 29602 within thirty (30) days after the service hereof, exclusive of the day of such

service; and if you fail to answer the Complaint within the time aforesaid, the Plaintiff in this action

will apply to the Court and judgment by default will be rendered against you for the relief

demanded in the Complaint.

                            SIGNATURE BLOCK ON NEXT PAGE
    8:21-cv-01962-DCC        Date Filed 06/30/21   Entry Number 1-1    Page 2 of 102




                                                                                       ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                          Respectfully submitted,


                                          s/Alan G. Jones
                                          L. Franklin Elmore (S.C. Bar No. 1889)
                                          Alan G. Jones (S.C. Bar No. 100141)
                                          Elmore Goldsmith Kelley & deHoll, P.A.
                                          55 Beattie Place, Suite 1050 (29601)
                                          Post Office Box 1887
                                          Greenville, South Carolina 29602
                                          Telephone: (864) 255-9500
                                          Facsimile: (864) 255-9505
                                          felmore@elmoregoldsmith.com
                                          ajones@elmoregoldsmith.com
                                          Attorneys for Plaintiff

May 27, 2021
Greenville, South Carolina




                                             2
    8:21-cv-01962-DCC        Date Filed 06/30/21      Entry Number 1-1       Page 3 of 102




                                                                                                    ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
 STATE OF SOUTH CAROLINA                       ) IN THE COURT OF COMMON PLEAS
                                               )
 COUNTY OF ANDERSON                            )       C.A. No. 2021-CP-04- 00996

 Trehel Corporation,                          )
                                              )                 COMPLAINT
                                   Plaintiff, )             (Jury Trial Demanded)
                                              )
                       v.                     )
                                              )
 National Fire and Marine Insurance           )
 Company, First Specialty Insurance Corp.,    )
 Frankenmuth Mutual Insurance Company,        )
 Employers Insurance Company of Wausau, )
 Liberty Mutual Fire Insurance Company,       )
 Navigators Specialty Insurance Company,      )
 Peleus Insurance Company, Nationwide         )
 Mutual Fire Insurance Company, Atain         )
 Specialty Insurance Company f/k/a USF        )
 Insurance, Selective Insurance Company of )
 South Carolina, American Guarantee and       )
 Liability Insurance Company, Carl Catoe      )
 Construction, Inc., Environmental            )
 Materials, LLC d/b/a Environmental           )
 Stoneworks, P&L Enterprises, LLC,            )
                                              )
                                 Defendants. )
                                              )

       The plaintiff, Trehel Corporation, complaining of the defendants would respectfully allege

and show unto the Court as follows:

                         PARTIES, JURISDICTION, AND VENUE

       1.     Trehel Corporation (hereinafter referred to as “Trehel”) is a corporation organized

and existing pursuant to the laws of the State of South Carolina and at all material times herein

conducted business in Anderson County, South Carolina.

       2.     National Fire and Marine Insurance Company (hereinafter referred to as “National

Fire”) is an insurance company organized and existing under the laws of the State of Nebraska
    8:21-cv-01962-DCC        Date Filed 06/30/21      Entry Number 1-1          Page 4 of 102




                                                                                                       ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
which writes insurance policies, including policies which cover property and interests located in

South Carolina.

       3.     First Specialty Insurance Corporation (hereinafter referred to as “First Specialty”)

is an insurance company organized and existing under the laws of the State of Missouri which

writes insurance policies, including policies which cover property and interests located in South

Carolina.

       4.     Frankenmuth     Mutual    Insurance    Company     (hereinafter     referred   to   as

“Frankenmuth”) is an insurance company organized and existing under the laws of the State of

Michigan which writes insurance policies, including policies which cover property and interests

located in South Carolina.

       5.     Employers Insurance Company of Wausau (hereinafter referred to as “Wausau”) is

an insurance company organized and existing under the laws of the State of Wisconsin which

writes insurance policies, including policies which cover property and interests located in South

Carolina.

       6.     Liberty Mutual Fire Insurance Company (hereinafter referred to as “Liberty

Mutual”) is an insurance company organized and existing under the laws of the State of Wisconsin

which writes insurance policies, including policies which cover property and interests located in

South Carolina.

       7.     Navigators Specialty Insurance Company (hereinafter referred to as “Navigators”)

is an insurance company organized and existing under the laws of the State of New York which

writes insurance policies, including policies which cover property and interests located in South

Carolina.




                                               2
    8:21-cv-01962-DCC          Date Filed 06/30/21     Entry Number 1-1       Page 5 of 102




                                                                                                      ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
       8.      Peleus Insurance Company (hereinafter referred to as “Peleus”) is an insurance

company organized and existing under the laws of the State of Virginia which writes insurance

policies, including policies which cover property and interests located in South Carolina.

       9.      Nationwide Mutual Fire Insurance Company (hereinafter referred to as

“Nationwide”) is an insurance company organized and existing under the laws of the State of Ohio

which writes insurance policies, including policies which cover property and interests located in

South Carolina.

       10.     Atain Specialty Insurance Company f/k/a USF Insurance (hereinafter referred to as

“Atain”) is an insurance company organized and existing under the laws of the State of Michigan

which writes insurance policies, including policies which cover property and interests located in

South Carolina.

       11.     Selective Insurance Company of South Carolina (hereinafter referred to as

“Selective”) is an insurance company organized and existing under the laws of the State of Indiana

which writes insurance policies, including policies which cover property and interests located in

South Carolina.

       12.     American Guarantee and Liability Insurance Company (hereinafter referred to as

“AGLIC”) is an insurance company organized and existing under the laws of the State of New

York which writes insurance policies, including policies which cover property and interests located

in South Carolina.

       13.     All insurance companies defined in paragraphs 2 through 13 above may hereinafter

be collectively referred to as “Insurers”.




                                                3
    8:21-cv-01962-DCC           Date Filed 06/30/21      Entry Number 1-1        Page 6 of 102




                                                                                                         ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
           14.   Carl Catoe Construction, Inc. (hereinafter referred to as “Catoe”) is a corporation

organized and existing pursuant to the laws of the State of South Carolina and at all material times

herein conducted business in Anderson County, South Carolina.

           15.   Environmental Materials, LLC d/b/a Environmental Stoneworks (hereinafter

referred to as “Environmental”) is a limited liability company organized and existing pursuant to

the laws of the State of Delaware and at all material times herein conducted business in Anderson

County, South Carolina.

           16.   P&L Enterprises, LLC (hereinafter referred to as “P&L”) is a limited liability

company organized and existing pursuant to the laws of the State of Delaware and at all material

times herein conducted business in Anderson County, South Carolina.

           17.   All entities described in paragraphs 15 through 17 may hereinafter be collectively

referred to as “Subcontractors”.

           18.   This is partially an action for declaratory relief pursuant to S.C. Code §§ 15-43-10

et. seq.

           19.   In accordance with S.C. Code § 15-53-80, all of the parties herein are proper parties

to this action in that each has or claims an interest that would be affected by the requested

declaration.

           20.   Venue is appropriate in Anderson County, South Carolina because the incidents at

issue in the Underlying Action (defined herein) are alleged to have occurred in Anderson County,

South Carolina.

           21.   This Court has jurisdiction over the subject matter of this action and the parties

hereto.




                                                   4
    8:21-cv-01962-DCC          Date Filed 06/30/21     Entry Number 1-1       Page 7 of 102




                                                                                                      ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                 FACTUAL BACKGROUND

       22.     Between 2005 and 2006, Trehel constructed a condominium development known

as the Overlook Condominiums which are located in Anderson, South Carolina (referred to as “the

Project”).

       23.     Upon information and belief, the Subcontractors were responsible for performing

certain work on the Project.

       24.     Trehel, along with the Subcontractors, has been sued in the Anderson County Court

of Common Pleas for alleged defects in the construction of the Project in a matter captioned,

“Overlook Horizontal Property Regime Homeowner’s Association, Inc. et al. v. Trehel

Corporation, et al.,” C.A. No. 2018-CP-04-01787 (referred to as “the Underlying Action”). A

copy of the operative complaint in the Underlying Action is attached as Exhibit 1.

       25.     In the Underlying Action, the underlying plaintiffs allege that defects occurred at

the Project as a result of the work of Trehel and the Subcontractors.

       26.     Each of the Subcontractors entered into a subcontract with Trehel to perform certain

work at the Project. The subcontracts required the Subcontractors to:

               i.     Maintain commercial general liability insurance coverage;

               ii.    Name Trehel as an additional insured on the insurance policies; and

               iii.   Defend, indemnify and hold harmless Trehel with respect to any claims
                      asserted against it arising out of the work on the Project.




                                                 5
    8:21-cv-01962-DCC         Date Filed 06/30/21         Entry Number 1-1     Page 8 of 102




                                                                                                 ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
         27.   Pursuant to the requirements of the subcontracts, Subcontractors obtained the

following policies of insurance issued by the Insurers:

 Subcontractor           Insurer                    Policy Number(s)         Policy Period

 Catoe                   National Fire              72LPS002130              8/15/06-8/15/07

                         First Specialty            IRG10534                 8/15/07-1/1/08

                         Frankenmuth                CPP6007823               1/1/08-1/1/13

 Environmental           Wausau/Liberty Mut.        TZCZ91428500056          4/1/06-4/1/07

                                                    TZCZ91428500057          4/1/07-4/1/08

                                                    TZCZ91428500058          4/1/08-4/1/09

                         AGLIC                      AUC5345515-01            4/1/06-4/1/07

                                                    AUC5345515-02            4/1/07-4/1/08

                         Navigators                 NY14CUL135251C           9/1/14-9/1/15

                                                    1S15CGL1358251C          9/1/15-9/1/16

                                                    GA16CGL1358251C          9/1/16-9/1/17

                         Peleus                     103 GL 0019422-00        9/1/17-9/1/18

                                                    103 GL 0019422-01        9/1/18-9/1/19

 P&L                     Nationwide                 61PR8722023001           6/13/06-6/13/08

                         Atain                      LGBGL64551               7/30/08-7/30/09

                         Selective                  S2084074                 09/03/09-09/03/19

                                                    21913343                 9/03/14-9/03/19

                                                    S1908764                 09/03/09-09/03/19




                                                6
    8:21-cv-01962-DCC            Date Filed 06/30/21    Entry Number 1-1       Page 9 of 102




                                                                                                       ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
       28.     All policies of insurance identified in paragraph 28 are hereinafter collectively

referred to as “the Policies”.

       29.     Upon information and belief, Trehel is either specifically named or otherwise

qualifies as an additional insured on each of the Policies.

       30.     Likewise, each of the Policies provide coverage for the Subcontractors’ contractual

liability to Trehel, including the Subcontractors’ obligations to defend and indemnify Trehel.

       31.     Trehel promptly notified Insurers of the claims in the Underlying Action, requested

coverage and defense under the Policies, and provided to Insurers information regarding the claims

in the Underlying Action.

       32.     Trehel has filed cross-claims for contractual indemnity, among other causes of

action, against Subcontractors in the Underlying Action. A copy of the operative Trehel pleading

in the Underlying Action is attached as Exhibit 2.

       33.     Insurers have either improperly denied or failed to acknowledge Trehel’s request

for coverage and defense in the Underlying Action.

       34.     Due to Insurer’s bad faith denials of coverage and/or lack of response to Trehel’s

request, Insurers have compelled Trehel to institute this lawsuit in order to recover the amounts it

is reasonably due or payable with respect to the Underlying Action which have arisen under the

Policies.

                             FOR A FIRST CAUSE OF ACTION -
                               DECLARATORY JUDGMENT

       35.     Trehel incorporates herein by reference the allegations contained in paragraphs 1-

34 above.




                                                 7
   8:21-cv-01962-DCC          Date Filed 06/30/21      Entry Number 1-1        Page 10 of 102




                                                                                                        ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
       36.     The Underlying Action seeks damages that are covered by the Policies issued by

Insurers and have triggered duties owed by the Insurers to Trehel under the Policies, including the

Insurers’ duties to defend and indemnify Trehel.

       37.     Insurers have either improperly denied or failed to acknowledge Trehel’s request

for coverage and defense in the Underlying Action.

       38.     Insurers have failed to adequately reserve their rights to contest coverage either by

not reserving their rights at all or by providing Trehel with ambiguous, generic denials of coverage,

coupled with cut-and-paste provisions from the Policies. Therefore, the Insurers should be

precluded from contesting coverage as it applies to their duty to defend and/or indemnify Trehel

in the Underlying Action.

       39.     Trehel seeks entry of a Declaratory Judgment declaring the rights and obligations

of the Insurers under the Policies with respect to the Underlying Action as follows:

               a.      That the Underlying Action sets forth claims that are covered under

                       additional insured provisions and/or contractual indemnity provisions under

                       each of the Policies;

               b.      That the Insurers have an immediate duty to defend and indemnify Trehel

                       with respect to the Underlying Action; and

               c.      That Insurers have failed to adequately reserve the right to contest coverage

                       under the Policies and are thus precluded from doing so.

       40.     Trehel as an additional insured under the Policies is entitled to the recovery of its

costs and attorney’s fees in the present declaratory judgment action.




                                                 8
   8:21-cv-01962-DCC           Date Filed 06/30/21        Entry Number 1-1      Page 11 of 102




                                                                                                         ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                            FOR A SECOND CAUSE OF ACTION –
                                 BREACH OF CONTRACT

       41.     Trehel incorporates herein by reference the allegations contained in paragraphs 1-

40 above.

       42.     Trehel demanded that Insurers for Subcontractors defend and indemnify it for the

claims that are subject to the Underlying Action pursuant to the Policies.

       43.     Insurers have either improperly denied or failed to acknowledge Trehel’s request

for coverage and defense in the Underlying Action and, thus, have breached their contractual

obligations owed to Trehel as an insured.

       44.     Said breach has resulted in damage to Trehel in the amount of defense fees and

costs, including, but not limited to, expert costs.

       45.     As a direct and proximate cause of Insurers’ failure to fulfill their contractual

obligation to defend and/or indemnify Trehel, Trehel has suffered nominal, actual, and

consequential damages in an amount to be determined by the Court and jury in this matter.

                             FOR A THIRD CAUSE OF ACTION –
                                       BAD FAITH

       46.     Trehel incorporates herein by reference the allegations contained in paragraphs 1-

45 above.

       47.     The Insurers owed a duty to fully and properly investigate Trehel’s claim and to defend

and indemnify Trehel for the claims asserted in the Underlying Action covered under their Policies.

       48.     The Insurers owed a duty of good faith and fair dealing not only in the payment of

Trehel’s claim arising out of the insurance contract but also in the manner in which it was processed

and handled.

       49.     The Insurers breached the aforementioned duty of good faith and fair dealing, duty to

defend, and duty to indemnify its insured, Trehel, by unreasonably failing to comply with its


                                                      9
   8:21-cv-01962-DCC          Date Filed 06/30/21       Entry Number 1-1       Page 12 of 102




                                                                                                        ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
acknowledged/accepted defense obligation timely, failing to defend Trehel, failing to respond to

Trehel’s tender for defense and indemnity and/or denying coverage.

       50.     The refusal of the Insurers to properly investigate, defend, indemnify, negotiate,

and participate in the settlement of the Underlying Action on Trehel’s behalf, or to take any actions

to protect the interests of Trehel, constitute bad faith towards its insured and proximately damaged

them. Said conduct by the Insurers entitles Trehel to an award of actual, consequential, and

punitive damages, together with an award of attorneys’ fees from the Insurers.

                           FOR A FOURTH CAUSE OF ACTION –
                              INDEMNITY/CONTRIBUTION

       51.     Trehel incorporates herein by reference the allegations contained in paragraphs 1-

50 above.

       52.     Any liability suffered by Trehel as a defendant in the Underlying Action relates

solely to the action of Subcontractors who are Insurers’ named insureds.

       53.     Any liability suffered by Trehel is attributable to, and should be borne solely by,

Insurers, as the Subcontractors’ Insurers.

       WHEREFORE, Trehel prays as follows:

       (1)     For a jury trial;

       (2)     For a judicial declaration that the Policies issued by Insurers obligate Insurers to

defend and indemnify Trehel for the claims asserted against it in the Underlying Action;

       (3)     For judgment against Insurers for actual, consequential, and punitive damages;

       (4)     For its attorneys’ fees and the costs of this action; and

       (5)     For any such other and further relief as this Court shall deem just and proper.


                            SIGNATURE BLOCK ON NEXT PAGE




                                                 10
   8:21-cv-01962-DCC         Date Filed 06/30/21   Entry Number 1-1    Page 13 of 102




                                                                                        ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                          Respectfully submitted,


                                          s/Alan G. Jones
                                          L. Franklin Elmore (S.C. Bar No. 1889)
                                          Alan G. Jones (S.C. Bar No. 100141)
                                          Elmore Goldsmith Kelley & deHoll, P.A.
                                          55 Beattie Place, Suite 1050 (29601)
                                          Post Office Box 1887
                                          Greenville, South Carolina 29602
                                          Telephone: (864) 255-9500
                                          Facsimile: (864) 255-9505
                                          felmore@elmoregoldsmith.com
                                          ajones@elmoregoldsmith.com
                                          Attorneys for Plaintiff

May 27, 2021
Greenville, South Carolina




                                            11
                      ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                      H
Page 14 of 102




                      X
                      E



                      B

                      T

                                                                                                                  1
                      I

                      I
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
8:21-cv-01962-DCC       Date Filed 06/30/21    Entry Number 1-1   Page 15 of 102




                                                                                   ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                   ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
 STATE OF SOUTH CAROLINA                      COURT OF COMMON PLEAS
 COUNTY OF ANDERSON                           TENTH JUDICIAL CIRCUIT

 Overlook Horizontal Property                 C.A. No. 2018-CP-04-01787
 Regime Homeowner’s Association,
 Inc.; and Kenneth Cochran and Miki
 Cochran, on behalf of themselves
 and others similarly situated;
          Plaintiffs,
     v.
 Trehel Corporation; Outerbanks of
 Lake Hartwell, LLC; Signature                THIRD AMENDED SUMMONS
 Architects, LLC; Environmental               (Jury Trial Demanded)
 Materials, LLC d/b/a Environmental
 Stoneworks; John Does 2–20; Carl
 Catoe Construction, Inc. n/k/a Ellis
 Homes, LLC; Builders FirstSource
 Southeast Group, LLC; P&L
 Enterprises, LLC; Diego Avalos-
 Rojas; Iris Morales; Marco Antonio
 Hernandez Vidales; Gerardo Ochoa
 Munoz; Valentin Morales Jimenez;
 Tabares Incorporated; Adan Castro;
 Herberto Aureo Arcos Hernandez
 a/k/a Herbelio Arcos Hernandez;
 Delfino Jacobo Mares; Delfino
 Construction; Ambrosio Martinez-
 Ramirez a/k/a Ambrocio Martinez-
 Ramirez; Javier Francisco Zarate
 a/k/a Francisco Javier Zarate d/b/a
 Zarate Construction; Luis Sierra
 a/k/a Luis Lopez Sierra; Sergio
 Vargas; Rodolfo Cruz; VMS
 Construction; Martin’s Roofing; and
 Jamie Padilla; John Does 38-40; and
 John Does 41-50;
          Defendants.
 TO: ALL DEFENDANTS ABOVE-NAMED
8:21-cv-01962-DCC     Date Filed 06/30/21    Entry Number 1-1     Page 16 of 102




                                                                                   ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                   ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
     YOU ARE HEREBY SUMMONED and required to answer the Third
 Amended Complaint in this action, a copy of which is herewith served upon
 you and to serve a copy of your Answer to said Third Amended Complaint
 on the subscriber at her office, Thomason and Pracht, LLP, 303 E. Greenville
 Street, Anderson, South Carolina 29621, within thirty (30) days after the
 service hereof, exclusive of the day of such service, and if you fail to appear
 and defend the action as required by law, judgment by default will be
 rendered against you for the relief demanded in the Third Amended
 Complaint.
                                        CAPELL THOMSON, LLC

                                        s/ Charles W. Thomson
                                        Glynn L. Capell (16552)
                                        P.O. Box 1559
                                        Bluffton, SC 29910
                                        GCapell@CapellLaw.com
                                        Charles W. Thomson (101471)
                                        321 East Bay Street
                                        Charleston, SC 29401
                                        CThomson@CapellLaw.com
                                        (843) 501-0423 (both offices)
                                           – And –
                                        ALFORD LAW FIRM, LLC
                                        Gregory M. Alford (6932)
                                        P.O. Drawer 8008
                                        Hilton Head Island, SC 29938
                                        gregg@alfordlawsc.com
                                        (843) 842-5500
                                           – And –
                                        THOMASON AND PRACHT, LLP
                                        Nancy Jo Thomason (64920)
                                        P.O. Box 4025
                                        Anderson, SC 29622
                                        nancyjo@864law.com
                                        (864) 226-7222
                                        Attorneys for Plaintiffs
 December 6, 2019




                                     —2—
                          THIRD AMENDED SUMMONS
8:21-cv-01962-DCC       Date Filed 06/30/21    Entry Number 1-1   Page 17 of 102




                                                                                   ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                   ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
 STATE OF SOUTH CAROLINA                      COURT OF COMMON PLEAS
 COUNTY OF ANDERSON                           TENTH JUDICIAL CIRCUIT

 Overlook Horizontal Property                 C.A. No. 2018-CP-04-01787
 Regime Homeowner’s Association,
 Inc.; and Kenneth Cochran and Miki
 Cochran, on behalf of themselves
 and others similarly situated;
          Plaintiffs,
     v.
 Trehel Corporation; Outerbanks of
 Lake Hartwell, LLC; Signature                THIRD AMENDED COMPLAINT
 Architects, LLC; Environmental               (Jury Trial Demanded)
 Materials, LLC d/b/a Environmental
 Stoneworks; John Does 2–20; Carl
 Catoe Construction, Inc. n/k/a Ellis
 Homes, LLC; Builders FirstSource
 Southeast Group, LLC; P&L
 Enterprises, LLC; Diego Avalos-
 Rojas; Iris Morales; Marco Antonio
 Hernandez Vidales; Gerardo Ochoa
 Munoz; Valentin Morales Jimenez;
 Tabares Incorporated; Adan Castro;
 Herberto Aureo Arcos Hernandez
 a/k/a Herbelio Arcos Hernandez;
 Delfino Jacobo Mares; Delfino
 Construction; Ambrosio Martinez-
 Ramirez a/k/a Ambrocio Martinez-
 Ramirez; Javier Francisco Zarate
 a/k/a Francisco Javier Zarate d/b/a
 Zarate Construction; Luis Sierra
 a/k/a Luis Lopez Sierra; Sergio
 Vargas; Rodolfo Cruz; VMS
 Construction; Martin’s Roofing; and
 Jamie Padilla; John Does 38-40; and
 John Does 41-50;
          Defendants.
8:21-cv-01962-DCC        Date Filed 06/30/21   Entry Number 1-1    Page 18 of 102




                                                                                    ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                    ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
     The Plaintiffs—Overlook Horizontal Property Regime Homeowner’s
 Association, Inc.; and Kenneth Cochran and Miki Cochran, on behalf of
 themselves and others similarly situated—complaining of the Defendants
 above named, would respectfully show unto this Honorable Court as follows:
     1.   This lawsuit involves construction and design defects, and breaches
 of fiduciary duty, arising from the design, construction, and sale of a
 property regime in Anderson, South Carolina referred to as Overlook
 Condominiums (the “Subject Property”). The Subject Property includes
 seven residential buildings comprising 147 single-family condominium units
 total, a clubhouse, roadways, parking, and other amenities. Defendants
 designed and constructed the Subject Property from in or around 2005 until
 in or around 2006. Defendant Outerbanks of Lake Hartwell, LLC remained
 involved with the management and finances of the Subject Property until in
 or around 2011 when it turned the Subject Property over to the individual
 owners of the residential units.
                         PARTIES AND JURISDICTION
     1.   Plaintiff   Overlook   Horizontal    Property   Regime   Homeowner’s
 Association, Inc. (the “Association”) is a nonprofit organization organized
 and existing pursuant to the laws of the State of South Carolina. It
 administers Overlook Horizontal Property Regime.
     2.   Plaintiffs Kenneth Cochran and Miki Cochran (the “Cochrans”) are
 the owners of real property located at 90 Lookover Drive, Anderson,
 Anderson County, South Carolina (Overlook Unit 612). Pursuant to the
 Master Deed and/or ByLaws, this property is a unit of the Subject Property,
 the Cochrans are members of Overlook Horizontal Property Regime.
     3.   By virtue of their ownership of a condominium unit contained within
 the Horizontal Property Regime, the Cochrans own an undivided interest in
 the common elements and limited common elements of all buildings
 contained within the Association as tenants-in-common.
     4.   Defendant Trehel Corporation is, upon information and belief, a
 corporation organized and existing pursuant to the laws of the State of


                                       —2—
                           THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC       Date Filed 06/30/21   Entry Number 1-1    Page 19 of 102




                                                                                   ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                   ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
 South Carolina and conducted business, in whole or in part, at all times
 relevant hereto in Anderson County, South Carolina.
     5.   Defendant   Outerbanks    of   Lake   Hartwell,   LLC    (hereinafter
 “Developer”) is, upon information and belief, a limited liability company
 organized and existing pursuant to the laws of the State of South Carolina
 and conducted business, in whole or in part, at all times relevant hereto in
 Anderson County, South Carolina.
     6.   Defendant Signature Architects, LLC is, upon information and belief,
 a limited liability company organized and existing pursuant to the laws of
 the State of South Carolina and conducted business, in whole or in part, at
 all times relevant hereto in Anderson County, South Carolina.
     7.   Defendant Environmental Materials, LLC d/b/a Environmental
 Stoneworks is, upon information and belief, a limited liability company
 organized and existing pursuant to the laws of the State of Delaware, that
 is authorized to conduct business in South Carolina, and that did conduct
 business, in whole or in part, at all times relevant hereto in Anderson
 County, South Carolina.
     8.   The Defendant Environmental Materials, LLC d/b/a Environmental
 Stoneworks was previously substituted for D&D Masonry Services, Inc. and
 John Doe 1 nunc pro tunc.
     9.   Each Defendant John Doe 2–20 is an individual, entity, or entities,
 domiciled and/or operating under the laws of one of the United States of
 America that participated in the construction of the Subject Property by
 installing or overseeing the installation of masonry, flashings, or other
 related appurtenances. Each John Doe 2–20 is a party “whose true name is
 unknown.” John Does 2–20 are named pursuant to Rule 10(a)(1), SCRCP,
 and Plaintiffs will amend this pleading when any or all of their true names
 are discovered.
    10.   Defendant Carl Catoe Construction, Inc. n/k/a Ellis Homes, LLC,
 upon information and belief, formerly existed as a South Carolina
 corporation, and now does business as a limited liability company, organized
 and existing pursuant to the laws of the State of South Carolina, and

                                      —3—
                          THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC        Date Filed 06/30/21   Entry Number 1-1    Page 20 of 102




                                                                                    ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                    ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
 conducted business, in whole or in part, at all times relevant hereto in
 Anderson County, South Carolina.
    11.   Upon information and belief, Ellis Homes, LLC is a successor in
 interest to and/or is amalgamated with Carl Catoe Construction, Inc. in that
 it involves the same people, performing the same type of work, from the
 same location, and because the entities are characterized by one or more of
 the following:
          a) the legal distinction between the two entities is blurred;
          b) there was an agreement for Ellis Homes, LLC to assume
             the debts of Carl Catoe Construction, Inc.;
          c) the two entities were or are consolidated;
          d) Ellis Homes, LLC is a mere continuation of Carl Catoe
             Construction, Inc.; and
          e) the transfer from one company to the other was fraudu-
             lent in fact.
    12.   The Defendant Carl Catoe Construction, Inc. n/k/a Ellis Homes, LLC
 was previously substituted for John Doe 21 nunc pro tunc.
    13.   Defendant Builders FirstSource Southeast Group, LLC is, upon
 information and belief, a limited liability company organized and existing
 pursuant to the laws of the State of Delaware, that is authorized to conduct
 business in South Carolina, and that did conduct business, in whole or in
 part, at all times relevant hereto in Anderson County, South Carolina.
    14.   The Defendant Builders FirstSource Southeast Group, LLC was
 previously substituted for John Doe 22 nunc pro tunc.
    15.   Defendant P&L Enterprises, LLC is, upon information and belief, a
 limited liability company organized and existing pursuant to the laws of the
 State of Delaware, that is authorized to conduct business in South Carolina,
 and that did conduct business, in whole or in part, at all times relevant
 hereto in Anderson County, South Carolina.
    16.   The Defendant P&L Enterprises, LLC was previously substituted for
 John Doe 23 nunc pro tunc.



                                       —4—
                            THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC       Date Filed 06/30/21   Entry Number 1-1   Page 21 of 102




                                                                                  ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                  ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
    17.   Defendant Diego Avalos-Rojas is, upon information and belief, an
 individual who was domiciled in South Carolina and conducted business, in
 whole or in part, at all times relevant hereto in Anderson County, South
 Carolina.
    18.   Defendant Iris Morales is, upon information and belief, an individual
 who was domiciled in South Carolina and conducted business, in whole or
 in part, at all times relevant hereto in Anderson County, South Carolina.
    19.   Defendant Marco Antonio Hernandez Vidales is, upon information
 and belief, an individual who was domiciled in South Carolina and
 conducted business, in whole or in part, at all times relevant hereto in
 Anderson County, South Carolina.
    20.   Defendant Gerardo Ochoa Munoz is, upon information and belief, an
 individual who was domiciled in South Carolina and conducted business, in
 whole or in part, at all times relevant hereto in Anderson County, South
 Carolina.
    21.   Defendant Valentin Morales Jimenez is, upon information and belief,
 an individual who was domiciled in South Carolina and conducted business,
 in whole or in part, at all times relevant hereto in Anderson County, South
 Carolina.
    22.   The newly named Defendants Diego Avalos-Rojas; Iris Morales;
 Marco Antonio Hernandez Vidales; Gerardo Ochoa Munoz; and Valentin
 Morales Jimenez are hereby substituted for John Doe 37 nunc pro tunc.
    23.   Defendant Tabares Incorporated is, upon information and belief, a
 corporation organized and existing pursuant to the laws of the State of
 South Carolina and conducted business, in whole or in part, at all times
 relevant hereto in Anderson County, South Carolina.
    24.   The Defendant Tabares Incorporated was previously substituted for
 John Doe 24 nunc pro tunc.
    25.   Defendant Adan Castro is, upon information and belief, an individual
 domiciled in South Carolina and conducted business, in whole or in part, at
 all times relevant hereto in Anderson County, South Carolina.



                                      —5—
                          THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC       Date Filed 06/30/21   Entry Number 1-1    Page 22 of 102




                                                                                   ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                   ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
    26.   The Defendant Adan Castro was previously substituted for John Doe
 25 nunc pro tunc.
    27.   Defendant Herberto Aureo Arcos Hernandez a/k/a Herbelio Arcos
 Hernandez is, upon information and belief, an individual domiciled in South
 Carolina and conducted business, in whole or in part, at all times relevant
 hereto in Anderson County, South Carolina.
    28.   The Defendant Herberto Aureo Arcos Hernandez a/k/a Herbelio Arcos
 Hernandez was previously substituted for John Doe 26 nunc pro tunc.
    29.   Defendant Delfino Jacobo Mares is, upon information and belief, an
 individual domiciled in South Carolina and conducted business, in whole or
 in part, at all times relevant hereto in Anderson County, South Carolina.
    30.   The Defendant Delfino Jacobo Mares was previously substituted for
 John Doe 27 nunc pro tunc.
    31.   Defendant Delfino Construction is, upon information and belief, a sole
 proprietorship or unincorporated business organization, domiciled in and
 with a principal place of business in South Carolina, and conducted
 business, in whole or in part, at all times relevant hereto in Anderson
 County, South Carolina.
    32.   The Defendant Delfino Construction was previously substituted for
 John Doe 28 nunc pro tunc.
    33.   Defendant Ambrosio Martinez-Ramirez a/k/a Ambrocio Martinez-
 Ramirez is, upon information and belief, an individual domiciled in South
 Carolina and conducted business, in whole or in part, at all times relevant
 hereto in Anderson County, South Carolina.
    34.   The   Defendant    Ambrosio    Martinez-Ramirez     a/k/a   Ambrocio
 Martinez-Ramirez was previously substituted for John Doe 29 nunc pro
 tunc.
    35.   Defendant Javier Francisco Zarate a/k/a Francisco Javier Zarate
 d/b/a Zarate Construction is, upon information and belief, an individual
 doing business as a sole proprietorship or unincorporated business
 organization, domiciled in and with a principal place of business in South



                                      —6—
                            THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC       Date Filed 06/30/21   Entry Number 1-1   Page 23 of 102




                                                                                  ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                  ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
 Carolina, and conducted business, in whole or in part, at all times relevant
 hereto in Anderson County, South Carolina.
    36.   The Defendant Javier Francisco Zarate a/k/a Francisco Javier Zarate
 d/b/a Zarate Construction was previously substituted for John Doe 30 nunc
 pro tunc.
    37.   Defendant Luis Sierra a/k/a Luis Lopez Sierra is, upon information
 and belief, an individual domiciled in South Carolina and conducted
 business, in whole or in part, at all times relevant hereto in Anderson
 County, South Carolina.
    38.   The Defendant Luis Sierra a/k/a Luis Lopez Sierra was previously
 substituted for John Doe 31 nunc pro tunc.
    39.   Defendant Sergio Vargas is, upon information and belief, an
 individual domiciled in South Carolina and conducted business, in whole or
 in part, at all times relevant hereto in Anderson County, South Carolina.
    40.   The Defendant Sergio Vargas was previously substituted for John
 Doe 32 nunc pro tunc.
    41.   Defendant Rodolfo Cruz is, upon information and belief, an individual
 domiciled in South Carolina and conducted business, in whole or in part, at
 all times relevant hereto in Anderson County, South Carolina.
    42.   The Defendant Rodolfo Cruz was previously substituted for John Doe
 33 nunc pro tunc.
    43.   Defendant VMS Construction is, upon information and belief, a sole
 proprietorship or unincorporated business organization, domiciled in and
 with a principal place of business in South Carolina, and conducted
 business, in whole or in part, at all times relevant hereto in Anderson
 County, South Carolina.
    44.   The Defendant VMS Construction was previously substituted for
 John Doe 34 nunc pro tunc.
    45.   Defendant Martin’s Roofing is, upon information and belief, a sole
 proprietorship or unincorporated business organization, domiciled in and
 with a principal place of business in South Carolina, and conducted



                                      —7—
                          THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC        Date Filed 06/30/21   Entry Number 1-1       Page 24 of 102




                                                                                       ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                       ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
 business, in whole or in part, at all times relevant hereto in Anderson
 County, South Carolina.
    46.   The Defendant Martin’s Roofing was previously substituted for John
 Doe 35 nunc pro tunc.
    47.   Defendant Jamie Padilla is, upon information and belief, an
 individual domiciled in South Carolina and conducted business, in whole or
 in part, at all times relevant hereto in Anderson County, South Carolina.
    48.   The Defendant Jamie Padilla was previously substituted for John
 Doe 36 nunc pro tunc.
    49.   Each Defendant John Doe 38–40 is an individual, entity, or entities,
 domiciled and/or operating under the laws of one of the United States of
 America that participated in the construction of the Subject Property by
 installing or overseeing the installation of framing, decks, railings, windows
 and doors, building wrap, flashings, siding, exterior trim, exterior painting,
 exterior caulking, or other related appurtenances. Each John Doe 38–40 is
 a party “whose true name is unknown.” John Does 38–40 are named
 pursuant to Rule 10(a)(1), SCRCP, and Plaintiffs will amend this pleading
 when any or all of their true names are discovered.
    50.   Each Defendant John Doe 41–50 is an individual, entity, or entities,
 domiciled and/or operating under the laws of one of the United States of
 America that participated in the construction of the Subject Property by
 installing     or   overseeing   the   installation   of   roofing   components,
 subcomponents, waterproofing, or related flashings or appurtenances. Each
 John Doe 41–50 is a party “whose true name is unknown.” John Does 41–50
 are named pursuant to Rule 10(a)(1), SCRCP, and Plaintiffs will amend this
 pleading when any or all of their true names are discovered.
    51.   This Court has jurisdiction over the subject matter and the parties to
 this action.
                           FACTUAL ALLEGATIONS
    52.   Anderson County issued Building Permits for the various buildings
 at the Subject Property from in or around June 2005 until in or around
 December 2005.

                                        —8—
                           THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC      Date Filed 06/30/21     Entry Number 1-1     Page 25 of 102




                                                                                     ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                     ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
    53.   The Building Permits did not contain any bold type notice to the
 owners of the property of their rights to contract for a guarantee of the
 structure being free from defective or unsafe conditions beyond eight years
 after substantial completion of the construction.
    54.   Anderson County issued the corresponding Certificates of Occupancy
 for the various buildings at the Subject Property from in or around February
 2006 until in or around August 2006.
    55.   Upon information and belief, Trehel Corporation acted as general
 contractor for the Subject Property and was responsible for coordination and
 supervision of construction.
    56.   Upon information and belief, Signature Architects, LLC acted as the
 architect for the Subject Property, inclusive of designing the buildings and
 issuing drawings for construction.
    57.   Defendant Environmental Materials, LLC d/b/a Environmental
 Stoneworks      installed    the   masonry,    flashings,   or    other   related
 appurtenances at the Subject Property, and otherwise observed construction
 of same.
    58.   Defendant Carl Catoe Construction, Inc. n/k/a Ellis Homes, LLC
 installed roofing, framing, decks, railings, windows and doors, building
 wrap, flashings, siding, exterior trim, exterior painting, exterior caulking,
 or other related appurtenances at the Subject Property, and otherwise
 observed construction of same.
    59.   The following Defendants worked as sub-subcontractors under the
 direction of Carl Catoe Construction, Inc. n/k/a Ellis Homes, LLC and
 performed the same scope of work noted above for Carl Catoe Construction,
 Inc. n/k/a Ellis Homes, LLC: Adan Castro; Herberto Aureo Arcos Hernandez
 a/k/a    Herbelio   Arcos     Hernandez;    Delfino   Jacobo     Mares;   Delfino
 Construction; Ambrosio Martinez-Ramirez a/k/a Ambrocio Martinez-
 Ramirez; Javier Francisco Zarate a/k/a Francisco Javier Zarate d/b/a Zarate
 Construction; Luis Sierra a/k/a Luis Lopez Sierra; Sergio Vargas; Rodolfo
 Cruz; VMS Construction; Martin’s Roofing; and Jamie Padilla.



                                      —9—
                             THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC      Date Filed 06/30/21    Entry Number 1-1     Page 26 of 102




                                                                                    ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                    ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
    60.   Defendant Builders FirstSource Southeast Group, LLC installed
 framing, decks, railings, windows and doors, building wrap, flashings,
 siding, exterior trim, exterior painting, exterior caulking, or other related
 appurtenances at the Subject Property, and otherwise observed construction
 of same.
    61.   Upon information and belief, P&L Enterprises, LLC; Diego Avalos-
 Rojas; Iris Morales; Marco Antonio Hernandez Vidales; Gerardo Ochoa
 Munoz; and Valentin Morales Jimenez installed the siding, boxing Freeze
 board, drip ledge, porch ceilings, building penetrations, flashings, and other
 related appurtenances at the Subject Property, and otherwise designed and
 oversaw construction of same.
    62.   Upon information and belief, Tabares Incorporated worked as an
 exterior painter and caulker at the Subject Property, and otherwise oversaw
 same.
    63.   Defendants Environmental Materials, LLC d/b/a Environmental
 Stoneworks; John Does 2–20; Carl Catoe Construction, Inc. n/k/a Ellis
 Homes,      LLC;   Builders   FirstSource    Southeast   Group,    LLC;   P&L
 Enterprises, LLC; Diego Avalos-Rojas; Iris Morales; Marco Antonio
 Hernandez Vidales; Gerardo Ochoa Munoz; Valentin Morales Jimenez;
 Tabares Incorporated; Adan Castro; Herberto Aureo Arcos Hernandez a/k/a
 Herbelio Arcos Hernandez; Delfino Jacobo Mares; Delfino Construction;
 Ambrosio Martinez-Ramirez a/k/a Ambrocio Martinez-Ramirez; Javier
 Francisco Zarate a/k/a Francisco Javier Zarate d/b/a Zarate Construction;
 Luis Sierra a/k/a Luis Lopez Sierra; Sergio Vargas; Rodolfo Cruz; VMS
 Construction; Martin’s Roofing; Jamie Padilla; John Does 37–40; and John
 Does 41–50 are hereinafter referred to collectively as “Subcontractors.”
    64.   Developer acted as the developer of the Subject Property, and
 marketed Overlook to Plaintiffs and to the public as a luxury condominium
 development of the highest quality.
    65.   Developer drafted and filed, or caused to be drafted and filed, the
 Master Deed for the Horizontal Property Regime.



                                     — 10 —
                          THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC        Date Filed 06/30/21    Entry Number 1-1     Page 27 of 102




                                                                                       ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                       ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
    66.   Developer incorporated, or caused to be incorporated, the Association,
 and from the time the Association was formed up until it was turned over to
 the individual owners (the “Turnover”), Developer controlled the actions of
 the Board of Directors for the Association and hence controlled the actions
 of the Association.
    67.   Prior to Turnover, Developer was in control of the common elements
 of the Subject Property and served as the de facto Board of Directors for the
 Association.
    68.   Developer owed Plaintiffs fiduciary and fiduciary-like duties.
    69.   Developer owed a duty, among other duties, to Plaintiffs to ensure
 that the common elements were in good condition at the time they were
 transferred to the Association.
    70.   The current condition of the buildings evidences that at the time the
 common areas were transferred to the Association, they were not suitably
 weather resistant and were suffering from water intrusion that has resulted
 in damage to the common elements and units.
    71.   As of the date of the filing of this suit, and prior hereto, the buildings
 at the Subject Property are not suitably weather resistant and are suffering
 from water intrusion and substantial resulting damage.
    72.   Upon information and belief, the damage to the Subject Property is a
 direct and proximate result of the conduct of all Defendants including, but
 not limited to, the following:
          a) In failing to design and construct the Subject Property so
             as to make the exterior building envelope water tight
             thereby violating the building code in affect in Anderson
             County at the time the work was performed;
          b) In failing to design and install the exterior masonry clad-
             ding and related flashings in accordance with the manu-
             facturer’s installation instructions, industry standards,
             and applicable building codes;
          c) In failing to properly attach lath to stud members;
          d) In failing to design and install appropriate flashings or
             weep assemblies in the masonry cladding;

                                       — 11 —
                            THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC    Date Filed 06/30/21     Entry Number 1-1      Page 28 of 102




                                                                                    ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                    ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
      e) In failing to appropriately design and install through-wall
         flashing assemblies in the masonry and siding claddings;
      f) In failing to provide window head flashing with weep
         holes for moisture drainage to the exterior;
      g) In failing to properly install the exterior lap siding;
      h) In failing to provide sealant and backer rod at the inter-
         face of vinyl windows, exterior doors, and masonry stone
         veneer;
      i) In failing to properly install doors and windows;
      j) In failing to properly install roofing components and
         flashings;
      k) In failing to properly install decks;
      l) In failing to properly install exterior trim board;
     m) In failing to properly design and install flashing and wa-
        terproofing at junction of roofs, decks, walls, concrete and
        windows;
      n) In failing to properly account for routine thermal expan-
         sion and contraction of construction components;
      o) In failing to use proper fasteners;
      p) In failing to properly paint and caulk exterior compo-
         nents;
      q) In failing to notice defective work of other trades prior to
         performing subsequent work;
      r) In failing to investigate the subcontractors and laborers
         to determine if they were competent and capable of per-
         forming their work in accordance with good construction
         practices;
      s) In failing to adequately supervise the work of subcontrac-
         tors and/or employees;
      t) In failing to discover defects in the work performed by
         subcontractors and/or employees;
      u) In failing to properly investigate and correct defective
         work and resulting damages;


                                    — 12 —
                        THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC        Date Filed 06/30/21    Entry Number 1-1    Page 29 of 102




                                                                                     ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                     ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
          v) In failing to design and construct the Subject Property in
             accordance with applicable building codes and industry
             standards;
          w) In failing to act as a reasonably prudent developer would
             act under similar circumstances;
          x) In failing to act as a reasonably prudent architect would
             act under similar circumstances;
          y) In failing to act as a reasonably prudent contractor and
             subcontractor would act under similar circumstances; and
          z) In such other failures as will be shown through the dis-
             covery and trial of this matter.
    73.    Plaintiffs are informed and believe that various components of the
 Subject Property, including those listed above, are not in compliance with
 the building codes and standards which were applicable at the time of the
 design and construction of the Subject Property and must be replaced or
 remedied to comply with current building codes and standards. Plaintiffs
 and their property have been and will continue to be proximately damaged
 by the design and construction defects existing at the Subject Property.
    74.    The negligence/gross negligence of each Defendant herein caused
 property damage that was not discoverable in the exercise of reasonable
 diligence, as a result of exposure to harmful particles over a period of time,
 as opposed to resulting from a sudden and fortuitous trauma.
    75.    Due to the design and construction deficiencies, continuous and
 repeated exposure to harmful conditions, including water intrusion, has
 occurred, resulting in physical consequential damages. These events have
 occurred every year since construction and constitute “occurrences” and
 compensable damages. Further, the negligence/gross negligence of each
 Defendant herein has resulted in damage to the work of the other
 subcontractors and trades and in damage to Plaintiffs’ residences and
 property and Plaintiffs’ use and enjoyment of their residences.
    76.    As a direct and proximate result, Plaintiffs have suffered injuries and
 continue to suffer injuries and are entitled to the recovery of damages in the
 amount of the cost to repair the Subject Property, consequential damages,

                                       — 13 —
                            THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC        Date Filed 06/30/21      Entry Number 1-1    Page 30 of 102




                                                                                       ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                       ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
 including loss of use and loss of value, punitive damages where applicable,
 plus costs, prejudgment interest, and postjudgment interest.
                         CLASS ACTION ALLEGATIONS
    77.   Each and every allegation set forth above is incorporated here.
    78.   This matter arises out of the design, development, construction, and
 sale of the Subject Property in which Plaintiff homeowners the Cochrans
 own an undivided interest, located in Anderson County.
    79.   This Honorable Court has jurisdiction over all subject matter alleged
 herein and over all parties hereto, and venue is proper in this forum.
    80.   Plaintiff homeowners the Cochrans bring this action pursuant to Rule
 23(a) SCRCP on behalf of themselves and all those similarly situated, being
 any and all persons and or entities owning a unit within the Association
 (hereinafter the “Class”).
    81.   As representatives of the Class defined herein, the Cochrans seek to
 recover monetary damages from Defendants, for negligence, gross
 negligence, recklessness, wantonness, willfulness, mismanagement, bad
 faith,    breach   of   express   and    implied    warranties,     and   negligent
 misrepresentation with respect to their duties in the development,
 construction, sale, administration, care, and maintenance and/or repair of
 the buildings and units at issue.
    82.   The Class does not include any former owner of a unit at the Subject
 Property.
    83.   The Class is sufficiently numerous that joinder of all members is
 impractical.
    84.   The Cochrans will fairly and adequately protect the interests of the
 Class as Class representatives. The interests of the Class representatives
 are coincident with and not antagonistic to those of the other Class
 members, and Plaintiffs are represented by experienced and able counsel.
    85.   There are questions of law and fact common to the Class. Common
 questions of law include the liability of Defendants for, among other things
 as more particularly described below, negligence, gross negligence,
 recklessness, willfulness, bad faith, breach of warranties, negligent

                                         — 14 —
                           THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC       Date Filed 06/30/21    Entry Number 1-1     Page 31 of 102




                                                                                      ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                      ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
 misrepresentations, and whether these wrongful acts or omissions of all of
 the Defendants caused or will cause the Class to suffer damages.
    86.   The Cochrans’ claims are typical of the Class members’ claims and
 derive from a common nucleus of operative facts in that the Defendants, at
 all times relevant, are or were either charged with duties as developer,
 contractors, subcontractors in the construction, sale and upkeep of the
 common elements at the Subject Property and disclosure of conditions
 and/or repair of the buildings and units at issue. Each Class member has
 been or will be similarly injured by the Defendants’ wrongful acts or design
 omissions in the construction, development, sale, and/or repair of the
 buildings and units at issue and the interests and rights of the members,
 such that the interest of the Plaintiffs, as Class representatives, are
 consistent with those of the members of the Class.
    87.   Plaintiffs for the class claim pursuant to Rule 23(a) of the South
 Carolina Rules of Civil Procedure as Class members envision no unusual
 difficulty in the management of this action as a class action.
    88.   Plaintiffs envision no unusual difficulty in the management of this
 litigation as a class action. Certification of this action as a class action under
 Rule 23 of the South Carolina Rules of Civil Procedure is appropriate.
                         FIRST CAUSE OF ACTION
              (Negligence/Gross Negligence — As to Trehel Corporation)
    89.   Each and every allegation set forth above is incorporated here.
    90.   Trehel Corporation owed duties to Plaintiffs to exercise that degree of
 skill necessary to construct, supervise, and review the design and otherwise
 deliver the Subject Property free of construction and design defects and in
 conformity with customary and ordinary standards of the building and
 construction industry.
    91.   The deficiencies and defects which exist at the Subject Property are
 the proximate and direct result of the negligence and/or gross negligence of
 Trehel Corporation, as general contractor, in one or more of the following
 particulars:



                                      — 15 —
                           THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC        Date Filed 06/30/21    Entry Number 1-1   Page 32 of 102




                                                                                    ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                    ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
          a) In failing to properly construct the Subject Property by
             deviating from the plans and specifications and by failing
             to employ practices and methods of construction conform-
             ing with accepted industry standards; using defective ma-
             terials; and/or installing materials not in accordance with
             the plans and specifications, or in violation of the manu-
             facturers’ instructions;
          b) In failing to properly supervise the subcontractors and/or
             other trades in order to ensure that all work proceeded in
             accordance with the plans and specifications and also in
             conformity with the customary and ordinary standards of
             the construction industry;
          c) In accepting non-conforming or defective materials;
          d) In accepting and performing deficient and/or defective
             workmanship and/or materials without proper inspection
             to ensure the work was correct and in conformity with in-
             dustry standards and in accordance with the plans and
             specifications and the manufacturer’s instructions;
          e) In failing to inform the architect and/or owner of defects
             in the plans and specifications;
          f) In constructing the Subject Property in violation of appli-
             cable building codes; and
          g) In failing to act as a reasonable and prudent general con-
             tractor would have acted under the circumstances then
             and there existing.
    92.   Trehel Corporation failed to use slight care and breached its duties in
 a reckless manner such that a general contractor of ordinary reason or
 prudence under such circumstances would have been conscious of it as an
 invasion of Plaintiffs’ rights.
    93.   As a direct and proximate result of such negligence, carelessness, and
 recklessness, Plaintiffs have suffered injuries and continue to suffer injuries
 and are entitled to the recovery of damages in the amount of the cost to
 repair the Subject Property, consequential damages, including loss of use
 and loss of value, punitive damages, plus costs and expenses, prejudgment
 and post judgment interest.

                                       — 16 —
                            THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC        Date Filed 06/30/21     Entry Number 1-1    Page 33 of 102




                                                                                      ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                      ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
                         SECOND CAUSE OF ACTION
          (Breach of Express & Implied Warranties — As to Trehel Corporation)
    94.    Each and every allegation set forth above is incorporated here.
    95.    Trehel Corporation held itself out to the public and to Plaintiffs as
 specifically qualified to perform residential construction in Anderson
 County, South Carolina.
    96.    Trehel Corporation provided construction services to the Subject
 Property that were accompanied by express warranties that said
 construction would conform to the requirements of the agreements and any
 applicable building code requirements, laws, ordinances, rules, and
 regulations.
    97.    Certain implied warranties arose from the work performed by Trehel
 Corporation, including, but not limited to, a warranty of workmanlike
 construction and habitability.
    98.    Trehel Corporation further expressly and/or impliedly warranted
 that the materials, components, and services were suitable and fit for use in
 constructing the Subject Property and would be free of defects.
    99.    As set forth above, Trehel Corporation breached its implied and
 express warranties.
   100.    As a direct and proximate result, Plaintiffs have suffered injuries and
 continue to suffer injuries and are entitled to the recovery of damages in the
 amount of the cost to repair the Subject Property, consequential damages,
 including loss of use and loss of value, punitive damages where applicable,
 plus costs, prejudgment interest and postjudgment interest.
                          THIRD CAUSE OF ACTION
                   (Negligence/Gross Negligence — As to Developer)
   101.    Each and every allegation set forth above is incorporated here.
   102.    Developer, acting as developer of the Subject Property, owed duties to
 Plaintiffs to exercise that degree of skill necessary to market, manage,
 operate, develop, construct, and sell the Subject Property, and to supervise,
 review the design, and otherwise deliver the Subject Property free of
 construction and design defects and in conformity with customary and


                                        — 17 —
                            THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC        Date Filed 06/30/21     Entry Number 1-1    Page 34 of 102




                                                                                      ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                      ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
 ordinary standards of the building and construction, property management,
 and real estate brokerage industries.
   103.   The deficiencies and defects which exist at the Subject Property are
 the proximate and direct result of the negligence and/or gross negligence of
 Developer, as developer and owner, in one or more of the following
 particulars:
          a) By failing to properly select the architect, general contrac-
             tor, and materials used in the construction of the Subject
             Property;
          b) In failing to properly develop, construct and renovate the
             Subject Property by deviating from the plans and specifi-
             cations and by failing to employ practices and methods of
             construction conforming with accepted industry stand-
             ards; and/or using defective materials; and/or installing
             materials not in accordance with the plans and specifica-
             tions, or in violation of the manufacturers’ instructions;
          c) In failing to properly supervise the general contractor,
             subcontractors and/or other trades in order to ensure that
             all work proceeded in accordance with the plans and spec-
             ifications and also in conformity with the customary and
             ordinary standards of the construction industry;
          d) In accepting non-conforming or defective materials;
          e) In accepting and performing deficient and/or defective
             workmanship and/or materials without proper inspection
             to ensure the work was correct and in conformity with in-
             dustry standards and in accordance with the plans and
             specifications and the manufacturers’ instructions;
          f) In constructing the Subject Property in violation of appli-
             cable building codes;
          g) By failing to properly and prudently fund and effect re-
             pairs to the common elements, limited common elements,
             and individual units of the Residences while the Develop-
             ers controlled the Association and its Board of Directors;
          h) By failing to properly and prudently fund the Association
             before transition of control of the Board to the individual
             condominium unit owners;
                                        — 18 —
                            THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC       Date Filed 06/30/21    Entry Number 1-1   Page 35 of 102




                                                                                   ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                   ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
          i) By engaging in self-dealing and self-interested transac-
             tions while allowing the defects and resulting damage at
             the Residences to continue unabated; and
          j) In such other failures that will be shown during the dis-
             covery of this case and at trial.
   104.   Developer further breached its duties to act as a reasonably prudent
 property manager would act under similar circumstances.
   105.   Developer further breached its duties to act as a reasonably prudent
 real estate agent/broker would act under similar circumstances.
   106.   Developer failed to use slight care and breached its duties in a
 reckless manner such that a developer, property manager, or real estate
 agent/ broker of ordinary reason or prudence under such circumstances
 would have been conscious of it as an invasion of Plaintiffs’ rights.
   107.   As a direct and proximate result of such negligence, carelessness, and
 recklessness, Plaintiffs have suffered injuries and continue to suffer injuries
 and are entitled to the recovery of damages in the amount of the cost to
 repair the Subject Property, consequential damages, including loss of use
 and loss of value, punitive damages, plus costs and expenses, prejudgment
 and post judgment interest.
                       FOURTH CAUSE OF ACTION
                     (Breach of Fiduciary Duty as to Developer)
   108.   Each and every allegation set forth above is incorporated here.
   109.   During the time that Developer controlled the actions of the Board of
 Directors, Developer owed Plaintiffs, and all other unit owners, a fiduciary
 duty to place the interests of Plaintiffs and the Regime above the interests
 of Developer. This fiduciary duty included a duty to conduct a good faith
 investigation of all possible design and construction deficiencies at the
 Subject Property without regard to whether Developer was ultimately liable
 for all damages arising from the deficiencies in the design and construction.
   110.   Developer also owed a non-delegable duty to Plaintiffs to ensure that
 all of the common elements and limited common elements of the Subject
 Property were either in good repair and in compliance with all applicable
 building codes or that sufficient funds had been provided to the Regime by

                                      — 19 —
                           THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC       Date Filed 06/30/21    Entry Number 1-1     Page 36 of 102




                                                                                     ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                     ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
 Developer to make any necessary repairs at the time of transition of control
 from the Board by the Developer to the individual owners of the residences
 at the Subject Property.
   111.   Developer failed to make the needed repairs to the common elements,
 limited common elements, and other building components before transition
 of control of the Board from the Developer to the individual owners of the
 residences at the Subject Property and failed to mitigate continuing damage
 to the Subject Property.
   112.   Further, Developer failed to adequately fund the Regime so that it
 could make the necessary repairs.
   113.   By failing to repair the common elements, limited common elements,
 and other building components and by failing to properly fund the Regime
 for the purpose of making such repairs, Developer breached its fiduciary
 duties and other non-delegable duties owed to Plaintiffs.
   114.   As a direct and proximate result, Plaintiffs have suffered injuries and
 continue to suffer injuries and are entitled to the recovery of damages in the
 amount of the cost to repair the Subject Property, consequential damages,
 including loss of use and loss of value, punitive damages, plus costs and
 expenses, prejudgment and post judgment interest.
                         FIFTH CAUSE OF ACTION
                  (Negligent Misrepresentation — As to Developer)
   115.   Each and every allegation set forth above is incorporated here.
   116.   Developer, through disclosure statements, advertisements, sales
 brochures and other marketing literature, website advertisements, and by
 statements and actions of its agents, made numerous misrepresentations to
 Plaintiffs, including, but not limited to, the quality and luxury of the
 Overlook condominiums.
   117.   Developer made such representations in its capacity as developer and
 its capacity as broker and real estate agent.
   118.   The representations made by Developer and its agents to Plaintiffs
 were untrue and were misrepresentations of material facts.



                                      — 20 —
                           THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC       Date Filed 06/30/21    Entry Number 1-1    Page 37 of 102




                                                                                    ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                    ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
   119.   Developer had a pecuniary interest in making such false
 representations to Plaintiffs in that the representations were made for the
 purpose of selling the condominium units and making a profit and/or a sales
 commission.
   120.   Developer owed a duty to Plaintiffs and to the other potential
 purchasers of the condominium units to use due care in ensuring that its
 representations concerning Overlook were accurate and truthful.
   121.   Plaintiffs reasonably and justifiably relied upon the representations
 of Developer.
   122.   In the exercise of reasonable care, Developer knew or should have
 known its representations were false and that Plaintiffs would rely on the
 representations.
   123.   Developer failed to exercise reasonable care in making the
 representations.
   124.   As a direct and proximate result, Plaintiffs have suffered injuries and
 continue to suffer injuries and are entitled to the recovery of damages in the
 amount of the cost to repair the Subject Property, consequential damages,
 including loss of use and loss of value, punitive damages, plus costs and
 prejudgment and post judgment interest.
                         SIXTH CAUSE OF ACTION
             (Breach of Express & Implied Warranties — As to Developer)
   125.   Each and every allegation set forth above is incorporated here.
   126.   Developer’s transfer of residential units at the Subject Property were
 accompanied by express warranties that said construction would conform to
 the requirements of the agreements and any applicable building code
 requirements, laws, ordinances, rules, and regulations.
   127.   In marketing and selling the residential units at Overlook or
 otherwise placing the residential units into the stream of commerce,
 Developer, by operation of law, impliedly warranted that the Subject
 Property would be habitable and free from construction defects.




                                      — 21 —
                           THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC       Date Filed 06/30/21     Entry Number 1-1    Page 38 of 102




                                                                                     ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                     ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
   128.   Developer further expressly and/or impliedly warranted that the
 materials, components, and services were suitable and fit for use in
 constructing the Subject Property and would be free of construction defects.
   129.   As set forth more fully above, Developer breached its express and
 implied warranties.
   130.   As a direct and proximate result, Plaintiffs have suffered injuries and
 continue to suffer injuries and are entitled to the recovery of damages in the
 amount of the cost to repair the Subject Property, consequential damages,
 including loss of use and loss of value, punitive damages where applicable,
 plus costs and prejudgment and post judgment interest.
                       SEVENTH CAUSE OF ACTION
           (Negligence/Gross Negligence — As to Signature Architects, LLC)
   131.   Each and every allegation set forth above is incorporated here.
   132.   Signature Architects, LLC, as architect and/or designer of the Subject
 Property, had a duty and standard of care to properly design and inspect the
 Subject Property.
   133.   The Affidavit of Paul Phillip Campbell, AIA, attached hereto as
 Exhibit “A,” is hereby incorporated by reference.
   134.   Signature Architects, LLC breached its duty of design and inspection
 of the Subject Property in one or more of the following particulars:
          a) Inadequate inspection and acceptance of defective or non-
             conforming construction work;
          b) Failing to design and ensure construction in compliance
             with applicable building codes and acceptable building
             practices;
          c) Failure to properly specify appropriate materials to be
             used in construction of the Subject Property;
          d) Inadequate inspection and acceptance of non-conforming
             or defective materials; and
          e) In accepting deficient and/or defective workmanship
             and/or materials and failing to inspect properly to ensure
             that the work was correct, in conformity with industry
             standards, in accordance with the plans and

                                       — 22 —
                           THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC        Date Filed 06/30/21    Entry Number 1-1   Page 39 of 102




                                                                                    ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                    ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
             specifications, and in accordance with the manufacturers'
             instructions.
   135.   Signature Architects, LLC failed to use slight care and breached its
 duty in a reckless manner such that an architect of ordinary reason or
 prudence under such circumstances would have been conscious of it as an
 invasion of Plaintiffs' rights.
   136.   As a direct and proximate result of such negligence, carelessness, and
 recklessness, Plaintiffs have suffered injuries and continue to suffer injuries
 and are entitled to the recovery of damages in the amount of the cost to
 repair the Subject Property, consequential damages, including loss of use
 and loss of value, punitive damages, plus costs and expenses, prejudgment
 and post judgment interest.
                        EIGHTH CAUSE OF ACTION
 (Breach of Warranty of Plans & Specifications—As to Signature Architects, LLC)
   137.   Each and every allegation set forth above is incorporated here.
   138.   Signature Architects, LLC warranted the sufficiency of the design,
 plans, and specifications for the Subject Property. Plaintiffs and those
 similarly situated are foreseeable beneficiaries of this implied warranty.
   139.   By failing to properly design the building and prepare appropriate
 plans and specifications, Signature Architects, LLC breached its warranty
 as set forth in Exhibit “A” and as follows:
          a) By failing to properly design and prepare plans and spec-
             ifications for the Subject Property that were compliant
             with all applicable building codes and professional stand-
             ards;
          b) Failing to specify products and ensure construction in
             compliance with applicable building codes;
          c) In accepting deficient and/or defective workmanship
             and/or materials, and failing to inspect properly to ensure
             that the work was correct, in conformity with industry
             standards, in accordance with the plans and specifica-
             tions, and in accordance with the manufacturers’ instruc-
             tions;



                                       — 23 —
                           THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC        Date Filed 06/30/21    Entry Number 1-1    Page 40 of 102




                                                                                     ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                     ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
          d) Failing to design and specify an exterior cladding system
             for the Subject Property with an adequate water manage-
             ment system to prevent water from intruding into the in-
             terior of the residential units or the wall cavities of the
             building;
          e) Failing to design and specify an adequate water manage-
             ment system in and around building openings, including,
             but not limited to, the exterior windows at the Subject
             Property;
          f) Failing to properly administer, observe and inspect the
             construction of the building for compliance with the plans
             and specifications and applicable building codes; and
          g) Such other breaches of the standard of care which are de-
             termined during the ongoing investigation of design defi-
             ciencies at the Subject Property.
   140.   As a direct, foreseeable and proximate result of the design defects and
 resulting property damage, Plaintiffs have spent, and will continue to
 expend, substantial sums of money in order to renovate and restore the
 residences to make them safe and habitable. In addition, the residences have
 suffered a loss in value and depreciation by virtue of the defects and
 damages which include, but are not limited to, the cost of the investigation,
 the design of the repair, the repair itself and other actual, incidental,
 consequential, special, direct, and indirect damages all to Plaintiffs’ damage
 in an amount to be determined.
   141.   Additionally, Plaintiffs have and will continue to suffer loss of use of
 the residences as well as the common areas and the limited common areas.
 Such loss will continue through the interference with the use and enjoyment
 of the common areas and limited common areas during the time in which
 construction repairs are undertaken to their residences and to the common
 elements and limited common elements of the Subject Property.
   142.   Plaintiffs are entitled to a judgment against Signature Architects,
 LLC in an amount to be determined at trial, as a result of the breach of its
 warranty.



                                       — 24 —
                            THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC       Date Filed 06/30/21    Entry Number 1-1    Page 41 of 102




                                                                                    ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                    ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
                         NINTH CAUSE OF ACTION
                (Negligence/Gross Negligence — As to Subcontractors)
   143.   Each and every allegation set forth above is incorporated here.
   144.   Each of the Subcontractors had duties and standards of care to
 properly perform its trade on the Subject Property in a good and
 workmanlike manner, free of defects, and in conformance with the
 applicable building codes and industry standards.
   145.   Each of the Subcontractors failed to use slight care and breached its
 duties and standards in a reckless manner such that a contractor of ordinary
 reason or prudence under such circumstances would have been conscious of
 it as an invasion of Plaintiffs’ rights.
   146.   This breach of duty included faulty workmanship resulting in
 physical, consequential damages including water intrusion and defects in
 the framing, siding, decking, waterproofing/flashing, flooring, painting, and
 other components of the residences, inclusive of work of other trades.
   147.   As a direct and proximate result of such negligence, carelessness, and
 recklessness, Plaintiffs have suffered injuries and continue to suffer injuries
 and are entitled to the recovery of damages in the amount of the cost to
 repair the Subject Property, consequential damages, including loss of use
 and loss of value, punitive damages, plus costs and expenses, prejudgment
 and post judgment interest.
                         TENTH CAUSE OF ACTION
      (Breach of Implied Warranty of Workmanship — As to Subcontractors)
   148.   Each and every allegation set forth above is incorporated here.
   149.   Each of the Subcontractors impliedly warranted that its scope of work
 would be performed in a careful, diligent, and workmanlike manner, free of
 construction defects, and in conformance with the applicable building codes
 and industry standards.
   150.   As set forth more fully above, each of the Subcontractors breached the
 implied warranty of workmanship.
   151.   As a direct and proximate result, Plaintiffs have suffered injuries and
 continue to suffer injuries and are entitled to the recovery of damages in the
 amount of the cost to repair the Subject Property, consequential damages,
                                      — 25 —
                           THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC     Date Filed 06/30/21    Entry Number 1-1   Page 42 of 102




                                                                                 ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                 ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
 including loss of use and loss of value, plus costs, prejudgment interest and
 postjudgment interest.

     Wherefore, Plaintiffs pray for judgment against the Defendants and
 are entitled to recover the cost to repair the defects including actual
 damages, consequential damages, including loss of use and loss of value,
 plus punitive damages where applicable, costs, prejudgment interest, and
 postjudgment interest.
     Jury Trial Demanded.



                   SIGNATURE ON FOLLOWING PAGE




                                    — 26 —
                          THIRD AMENDED COMPLAINT
8:21-cv-01962-DCC   Date Filed 06/30/21    Entry Number 1-1   Page 43 of 102




                                                                               ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                               ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
                                    CAPELL THOMSON, LLC

                                    s/ Charles W. Thomson
                                    Glynn L. Capell (16552)
                                    P.O. Box 1559
                                    Bluffton, SC 29910
                                    GCapell@CapellLaw.com
                                    Charles W. Thomson (101471)
                                    The Blake-Grimke House
                                    321 East Bay Street
                                    Charleston, SC 29401
                                    CThomson@CapellLaw.com
                                    (843) 501-0423 (both offices)
                                          – And –
                                    ALFORD LAW FIRM, LLC
                                    Gregory M. Alford (6932)
                                    P.O. Drawer 8008
                                    Hilton Head Island, SC 29938
                                    gregg@alfordlawsc.com
                                    (843) 842-5500
                                          – And –
                                    THOMASON AND PRACHT, LLP
                                    Nancy Jo Thomason (64920)
                                    P.O. Box 4025
                                    Anderson, SC 29622
                                    nancyjo@864law.com
                                    (864) 226-7222
                                    Attorneys for Plaintiffs
 December 6, 2019




                                 — 27 —
                      THIRD AMENDED COMPLAINT
                      ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
                      ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 44 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
                      ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 45 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2019 Dec 09 3:51 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
                      ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 46 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                      H
Page 47 of 102




                      X
                      E



                      B

                      T

                                                                                                                  2
                      I

                      I
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
   8:21-cv-01962-DCC         Date Filed 06/30/21      Entry Number 1-1    Page 48 of 102




                                                                                               ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                               ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
STATE OF SOUTH CAROLINA                              IN THE COURT OF COMMON PLEAS
                                                     TENTH JUDICIAL CIRCUIT
COUNTY OF ANDERSON                                   CIVIL ACTION NO.: 2018-CP-04-1787
                                           )
Overlook Horizontal Property Regime        )
Homeowner's Association, Inc.; and         )
Kenneth Cochran and Miki Cochran, on       )
behalf of themselves and others similarly  )
situated;                                  )            TREHEL CORPORATION’S
                                           )          ANSWER TO THIRD AMENDED
Plaintiffs,                                )         COMPLAINT AND CROSS-CLAIMS
                                           )            (JURY TRIAL DEMANDED)
v.                                         )
                                           )
Trehel Corporation; Outerbanks of Lake     )
Hartwell, LLC; Signature Architects, LLC; )
Environmental Materials, LLC d/b/a         )
Environmental Stoneworks; John Does 2-20;)
Carl Catoe Construction, Inc. n/k/a Ellis  )
Homes, LLC; Builders FirstSource           )
Southeast Group, LLC; P&L Enterprises, )
LLC; Diego Avalos Rojas; Iris Morales;     )
Marco Antonio Hernandez Vidales; Gerardo )
Ochoa Munoz; Valentin Morales Jimenez; )
Tabares Incorporated; Adan Castro;         )
Herberto Aureo Arcos Hernandez a/k/a       )
Herbelio Arcos Hernandez; Delfino Jacobo )
Mares; Delfino Construction; Ambrosio      )
Martinez-Ramirez a/k/a Ambrocio            )
Martinez-Ramirez; Javier Francisco Zarate )
a/k/a Francisco Javier Zarate d/b/a Zarate )
Construction; Luis Sierra a/k/a Luis Lopez )
Sierra; Sergio Vargas; Rodolfo Cruz; VMS )
Construction; Martin's Roofing; and Jamie )
Padilla; John Does 38-40; and John Does    )
41-50;                                     )
                                           )
Defendants.                                )
____________________________________)

       The Defendant Trehel Corporation (hereinafter referred to as Defendant Trehel)

answering the Plaintiffs’ Third Amended Complaint filed December 9, 2019, would respectfully

                                            Page 1 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21       Entry Number 1-1         Page 49 of 102




                                                                                                         ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                         ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
answer the allegations contained therein and to assert its crossclaims against certain Defendants

as follows:

                  FOR A FIRST DEFENSE TO ALL CAUSES OF ACTION

       1.       Each and every allegation set forth within the Plaintiffs’ Third Amended

Complaint not specifically admitted herein is denied with strict proof demanded thereof.

       2.       In responding to the allegations of paragraph 1 of the Third Amended Complaint,

the Defendant Trehel craves reference to the Third Amended Complaint with regard to any and

all allegations raised by the Plaintiffs as the only and best evidence of said allegations relative to

the “subject property” which contains seven (7) residential buildings with 147 condominium

units, a clubhouse, roadways, parking and amenities. Defendant Trehel admits only so much of

the allegations that can be construed to allege that it constructed the Subject Property through the

use of subcontractors in the 2005-2006 timeframe. The remaining allegations of paragraph 1 of

the Third Amended Complaint pertain to another Defendant and therefore require no response

from Defendant Trehel. To the extent that such a response is required, the Defendant Trehel

denies the allegations and demands strict proof thereof.

                                PARTIES AND JURISDICTION

       3.     Upon information and belief, Defendant Trehel admits the allegations contained in

paragraphs 1(sic), 2, 3, 5, 6, 7, 8, 9, 10, 13-48 and 51 of the Third Amended Complaint.

       4.       Defendant Trehel admits the allegations contained in paragraph 4 of the Third

Amended Complaint.

       5.       Defendant Trehel lacks sufficient information with which to admit or deny the

allegations contained in paragraphs 11, 12, 49 and 50 of the Third Amended Complaint, and

                                            Page 2 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21      Entry Number 1-1        Page 50 of 102




                                                                                                       ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                       ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
therefore denies the same as they pertain to it and demands strict proof thereof.

                                  FACTUAL ALLEGATIONS

        6.      In response to the allegations of paragraphs 52, 53 and 54 of the Third Amended

Complaint, the Defendant Trehel would refer to the actual documents which make up the

“building permits” and “certificates of occupancy” as the only and best evidence of their

contents.

        7.      Defendant Trehel admits the allegations contained in paragraph 55, 56, 57, 58, 59,

60, 61, 62, and 63 of the Third Amended Complaint.

        8.      The Defendant Trehel lacks sufficient knowledge or information to form a belief

with regard to the truth of the allegations contained in paragraphs 64, 65, 66, 67, 68, 69 and 70 of

the Third Amended Complaint and therefore must deny the same and demand strict proof

thereof. In further responding to the allegations of paragraphs 64-70, the Defendant Trehel

specifically denies any allegations that might attempt to assert any claim of negligence, gross

negligence, willful or wanton conduct, or any other wrong doing on its behalf, and demands

strict proof thereof.

        9.      Defendant Trehel denies the allegations contained in paragraphs 71, 72, including

sub-parts a-z, 73, 74, 75 and 76 of the Third Amended Complaint as they may pertain to it and

denies the same and demands strict proof thereof. Further, Defendant Trehel specifically denies

any allegations that might attempt to assert any claim of negligence, gross negligence, willful or

wanton conduct, or any other wrong doing on its behalf, and demands strict proof thereof.

                        RESPONSE TO CLASS ACTION ALLEGATIONS

        10.     In response to the allegations contained in paragraph 77, Defendant Trehel repeats

                                           Page 3 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21      Entry Number 1-1        Page 51 of 102




                                                                                                     ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                     ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
and re-alleges its responses to the previous allegations as if repeated verbatim herein.

       11.     Upon information and belief, Defendant Trehel admits the allegations contained

in paragraphs 78 and 79 of the Third Amended Complaint.

       12.     Defendant Trehel denies the allegations contained in paragraphs 80, 81, 82, 83,

84, 85, 86, 87 and 88 of the Third Amended Complaint and demands strict proof thereof.

                      FOR A DEFENSE TO THE FIRST CAUSE OF ACTION
                         (Negligence/Gross Negligence as to Trehel)

       13.     In response to paragraph 89 of the Third Amended Complaint, Defendant Trehel

repeats each and every answer to the allegations contained in the Third Amended Complaint as if

set forth verbatim herein.

       14.     The allegations contained in paragraph 90 of the Third Amended Complaint

contain conclusions of law to which no response is required. To the extent that such a response is

required, the Defendant Trehel denies the same and demands strict proof thereof. Further,

Defendant Trehel further specifically denies any allegations of negligence, gross negligence,

willful or wanton conduct, or any other wrong doing on its behalf, and demands strict proof

thereof.

       15.     The Defendant Trehel denies each and every allegation contained in paragraph 91,

including sub-parts a-g, of the Third Amended Complaint as they pertain to it and specifically

denies any allegations of negligence, gross negligence, willful or wanton conduct, or any other

wrong doing on its behalf, and demands strict proof thereof.

       16.     The Defendant Trehel denies the allegations contained in paragraphs 92 and 93 of

the Third Amended Complaint and demands strict proof thereof. Defendant Trehel further


                                           Page 4 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21      Entry Number 1-1        Page 52 of 102




                                                                                                     ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                     ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
specifically denies any allegations of negligence, gross negligence, willful or wanton conduct, or

any other wrong doing on its behalf, and demands strict proof thereof.

                  FOR A DEFENSE TO THE SECOND CAUSE OF ACTION
                      (Breach of Express & Implied Warranties-Trehel)

       17.       In response to paragraph 94 of the Third Amended Complaint, Defendant Trehel

repeats each and every answer to the allegations contained in the Third Amended Complaint as if

set forth verbatim herein.

       18.       In response to the allegations contained in paragraph 95 of the Third Amended

Complaint, the Defendant Trehel would admit only so much of the allegations as can be

construed to allege that it maintained the appropriate license to perform the construction of the

Subject Property in Anderson County, South Carolina. The remaining allegations of paragraph

89 are denied and strict proof is demanded thereof.

       19.       The allegations contained in paragraphs 96, 97 and 98 of the Third Amended

Complaint contain conclusions of law to which no response from this Defendant is required. To

the extent such a response is required, the Defendant Trehel denies the same and demands strict

proof thereof.

       20.       The Defendant Trehel denies the allegations contained in paragraphs 99 and 100

of the Third Amended Complaint and demands strict proof thereof.

     FOR A DEFENSE TO THE THIRD THROUGH TENTH CAUSES OF ACTION
                    (Allegations against Other Defendants)

       21.       In response to paragraph 101 of the Third Amended Complaint, Defendant Trehel

repeats each and every answer to the allegations contained in the Third Amended Complaint as if

set forth verbatim herein.

                                           Page 5 of 27
    8:21-cv-01962-DCC         Date Filed 06/30/21      Entry Number 1-1        Page 53 of 102




                                                                                                       ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                       ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
        22.     The allegations contained in paragraphs 103-151 are directed at parties other than

the Defendant Trehel and therefore no response from this Defendant is required. To the extent

such a response is required, the Defendant Trehel denies the allegations and demands strict proof

thereof. Defendant Trehel further specifically denies any allegations of negligence, gross

negligence, willful or wanton conduct, or any other wrong doing on its behalf, and demands

strict proof thereof.

                          FOR A FIRST AFFIRMATIVE DEFENSE
                              TO ALL CAUSES OF ACTION
                                 (Comparative Negligence)

        23.     Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

        24.     Defendant Trehel is informed and believes that the damages as alleged by the

Plaintiffs, the existence of which have been denied, were due to and caused by the negligent,

grossly negligent, careless, reckless, willful and wanton, negligent acts and conduct of the

Plaintiff.

        25.     Defendant Trehel is informed and believes that the Plaintiffs’ acts, errors and

omissions contributed to and combined with this Defendant’s acts of negligence (the existence of

any negligence on behalf of Defendant Trehel having been expressly denied), so as to result in

the Plaintiffs’ alleged damages.

        26.     Defendant Trehel is informed and believes that in the event that the Plaintiffs’

own acts of negligence exceed fifty percent (50%) of the total negligence attributable to all of the

parties herein (the existence of any negligence on behalf of Defendant Trehel having been

expressly denied), the Plaintiffs herein are barred from recovery. Additionally, any damages

                                            Page 6 of 27
   8:21-cv-01962-DCC         Date Filed 06/30/21       Entry Number 1-1         Page 54 of 102




                                                                                                    ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                    ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
claimed against this defendant must be reduced by the amount of negligence attributable to the

Plaintiffs.

                        FOR A SECOND AFFIRMATIVE DEFENSE
                             TO ALL CAUSES OF ACTION
                                (Negligence of Another)

        27.    Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

        28.    Defendant Trehel is informed and believes that the damages alleged in the Third

Amended Complaint, if any, were directly and proximately caused by the negligent acts, errors

and omissions of a third party other than this Defendant and over whom this Defendant has no

control.

        29.    Defendant Trehel is informed and believes that the Plaintiffs are therefore barred

from recovery against this Defendant.

                         FOR A THIRD AFFIRMATIVE DEFENSE
                             TO ALL CAUSES OF ACTION
                                (Superseding Negligence)

        30.    Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

        31.    Defendant Trehel is informed and believes that the claims alleged against it are

barred, or severely limited, by the concurring, contributing, intervening, superseding or

insulating fault and breach by persons or entities other than this Defendant.

        32.    Any fault or negligence by the Defendant Trehel, the existence of such negligence

having been denied, was passive and secondary in light of the primary and active fault or breach

of others.

                                           Page 7 of 27
   8:21-cv-01962-DCC         Date Filed 06/30/21     Entry Number 1-1       Page 55 of 102




                                                                                                    ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                    ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
       33.    Defendant Trehel is informed and believes that the Plaintiffs are therefore barred

from recovery from this Defendant.

                       FOR A FOURTH AFFIRMATIVE DEFENSE
                            TO ALL CAUSES OF ACTION
                                  (Lack of Notice)

       34.    Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

       35.    Defendant Trehel is informed and believes that the Plaintiffs are barred from

recovery because they failed to give proper notice to Defendant Trehel of any defective condition

pursuant to 1976 South Carolina Code Annotated, Section 40-59-830, et al, the existence of

which Defendant Trehel specifically denies.

                         FOR A FIFTH AFFIRMATIVE DEFENSE
                              TO ALL CAUSES OF ACTION
                       (Failure to Give Notice of Breach of Warranty)

       36.    Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

       37.    Defendant Trehel is informed and believes that the Plaintiffs are barred from

recovery because they failed to give proper notice to Defendant Trehel of any alleged breach of

any applicable warranty, which breach of warranty or warranties is hereby specifically denied.

                         FOR A SIXTH AFFIRMATIVE DEFENSE
                               TO ALL CAUSES OF ACTION
                    (Failure to Comply with SC Code Section 40-59-840)

       38.    Defendant Trehel repeats its answers to the allegations contained in the Third

Amended Complaint as if each and every response was set forth verbatim herein.



                                          Page 8 of 27
   8:21-cv-01962-DCC         Date Filed 06/30/21      Entry Number 1-1        Page 56 of 102




                                                                                                   ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                   ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
       39.     Defendant Trehel is informed and believes that the Plaintiffs are barred from

recovery because they failed to comply with the specifications set forth in SC Code Section

40-59-840.

                       FOR A SEVENTH AFFIRMATIVE DEFENSE
                             TO ALL CAUSES OF ACTION
                                (Acceptance by Plaintiff)

       40.     Defendant Trehel repeats its answers to the allegations contained in the Amended

Complaint as if each and every response was set forth verbatim herein.

       41.     Defendant Trehel would show that the Plaintiffs, by and through their actions or

inactions with regard to any work performed on the project, have assumed the risk and/or

accepted all portions of any damages alleged by the Third Amended Complaint, and such

assumption of risk and/or acceptance is a bar to the claims against this Defendant.

                       FOR AN EIGHTH AFFIRMATIVE DEFENSE
                            TO ALL CAUSES OF ACTION
                                (Mitigation of Damages)

       42.     Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

       43.     Defendant Trehel is informed and believes that the Plaintiffs have breached their

duty to mitigate their damages and accordingly, the damages claimed must be barred or reduced.

                         FOR A NINTH AFFIRMATIVE DEFENSE
                             TO ALL CAUSES OF ACTION
                                (Waiver and/or Estoppel)

       44.     Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

       45.     The damages claimed in the Third Amended Complaint are barred based on the

doctrines of waiver and estoppel.
                                           Page 9 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21      Entry Number 1-1       Page 57 of 102




                                                                                                   ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                   ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
                         FOR A TENTH AFFIRMATIVE DEFENSE
                              TO ALL CAUSES OF ACTION
                          (Statute of Limitation/Statute of Repose)

          46.   Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

          47.   Defendant Trehel is informed and believes that the Plaintiffs are barred from

recovering from this Defendant based on any and all applicable statutes of limitations and/or

repose.

                      FOR AN ELEVENTH AFFIRMATIVE DEFENSE
                             TO ALL CAUSES OF ACTION
                               (Failure to State a Claim)

          48.   Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

          49.   The allegations of the Third Amended Complaint fail to state facts sufficient to

constitute a cause of action against this Defendant and accordingly, the Third Amended

Complaint must be dismissed.

                       FOR A TWELFTH AFFIRMATIVE DEFENSE
                             TO ALL CAUSES OF ACTION
                                     (Laches)

          50.   Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

          51.   Defendant Trehel is informed and believes that the Plaintiffs are barred from

recovery by the doctrine of laches.

                     FOR A THIRTEENTH AFFIRMATIVE DEFENSE
                            TO ALL CAUSES OF ACTION
                                (Economic Loss Rule)

                                           Page 10 of 27
   8:21-cv-01962-DCC         Date Filed 06/30/21     Entry Number 1-1       Page 58 of 102




                                                                                               ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                               ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
       52.    Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

       53.    The Plaintiffs’ claims for damages against this Defendant are barred by the

economic loss rule.

                      FOR A FOURTEENTH AFFIRMATIVE DEFENSE
                               TO ALL CAUSES OF ACTION
                       (Exclusion/Modification/Limitation of Remedies)

       54.    Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

       55.    Defendant Trehel is informed and believes that available remedies have been

properly and effectively excluded, modified and/or limited by this Defendant.

                       FOR A FIFTEENTH AFFIRMATIVE DEFENSE
                              TO ALL CAUSES OF ACTION
                                 (Disclaimer of Remedies)

       56.    Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

       57.    Defendant Trehel is informed and believes that available remedies have been

properly and effectively disclaimed by this Defendant.

                       FOR A SIXTEENTH AFFIRMATIVE DEFENSE
                               TO ALL CAUSES OF ACTION
                       (Exclusion/Modification/Limitation of Warranty)

       58.    Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

       59.    The Defendant Trehel is informed and believes that any and/or all applicable

warranties have been properly and effectively excluded, modified and/or limited by this

                                         Page 11 of 27
   8:21-cv-01962-DCC         Date Filed 06/30/21      Entry Number 1-1        Page 59 of 102




                                                                                                   ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                   ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
Defendant.

                    FOR A SEVENTEENTH AFFIRMATIVE DEFENSE
                            TO ALL CAUSES OF ACTION
                              (Disclaimer of Warranty)

       60.     Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

       61.     Defendant Trehel is informed and believes that any and/or all applicable

warranties have been properly and effectively disclaimed by this Defendant.

                    FOR AN EIGHTEENTH AFFIRMATIVE DEFENSE
                            TO ALL CAUSES OF ACTION
                              (Expiration of Warranty)

       62.     Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

       63.     Any warranty allegedly provided by the Defendant Trehel has expired.

                     FOR A NINETEENTH AFFIRMATIVE DEFENSE
                               TO ALL CAUSES OF ACTION
                 (Failure to Comply with Contractual Conditions Precedent)

       64.     Defendant Trehel repeats each and every answer to the allegations contained in

the Plaintiffs’ Third Amended Complaint as if set forth verbatim herein.

       65.     Defendant Trehel is informed and believes that the Plaintiffs have failed to

properly comply with contractual conditions precedent to the assertion of those claims set forth

in the Third Amended Complaint, which failure is a bar to all claims against this Defendant.

                     FOR A TWENTIETH AFFIRMATIVE DEFENSE
                               TO ALL CAUSES OF ACTION
                  (Failure to Comply with Statutory Conditions Precedent)

       66.     Defendant Trehel repeats each and every answer to the allegations contained in

                                          Page 12 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21     Entry Number 1-1        Page 60 of 102




                                                                                                    ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                    ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
the Plaintiffs’ Third Amended Complaint as if set forth verbatim herein.

       67.     Defendant Trehel is informed and believes that the Plaintiffs have failed to

properly comply with statutory conditions precedent to the assertion of those claims set forth in

the Third Amended Complaint, which failure is a bar to all claims against this Defendant.

                    FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE
                            TO ALL CAUSES OF ACTION
                                 (Statute of Frauds)

       68.     Defendant Trehel repeats each and every answer to the allegations contained in

the Plaintiffs’ Third Amended Complaint as if set forth verbatim herein.

       69.    The Plaintiffs’ claim for damages against this Defendant are barred by the Statute

of Frauds.

                   FOR A TWENTY-SECON AFFIRMATIVE DEFENSE
                           TO ALL CAUSES OF ACTION
                                 (Right to Cure)

       70.     Defendant Trehel repeats its answers to the allegations contained in the

Third Amended Complaint as if each and every response was set forth verbatim herein.

       71.     Defendant Trehel is informed and believes that any claim advanced as a warranty

claim for which the claimant failed to give this Defendant timely and reasonable notice, as

required by law, is barred.

                   FOR A TWENTY-THIRD AFFIRMATIVE DEFENSE
                            TO ALL CAUSES OF ACTION
                        (Unconstitutionality of Punitive Damages)

       72.     Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

       73.     The Plaintiffs’ claim for punitive damages, and any award thereof, violates the

                                          Page 13 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21       Entry Number 1-1        Page 61 of 102




                                                                                                     ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                     ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
due process clause of the Fifth and Fourteenth Amendments to the United States Constitution

and the due process clause of Article I, Section 3 of the South Carolina Constitution and

accordingly, should be barred.

                  FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE
                           TO ALL CAUSES OF ACTION
                              (Spoilation of Evidence)

       74.     Defendant Trehel repeats each and every answer to the allegations contained in

the Plaintiffs’ Third Amended Complaint as if set forth verbatim herein.

       75.     Defendant Trehel is informed and believes that the Plaintiffs’ claims for damages

are barred based upon the spoilation of evidence.

                    FOR A TWENTY-FIFTH AFFIRMATIVE DEFENSE
                            TO ALL CAUSES OF ACTION
                                 (Lack of Privity)

       76.     Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

       77.     Defendant Trehel is informed and believes that the Plaintiffs lack sufficient legal

privity with this Defendant to permit imposition of liability and therefore, the Plaintiffs are

barred from recovery.

                  FOR A TWENTY-SIXTH AFFIRMATIVE DEFENSE
                             TO ALL CAUSES OF ACTION
              (Reservation and Non-Waiver of Contribution/Indemnity Claim)

       78.     Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

       79.     Defendant Trehel reserves the right and does not waive its right to raise a claim

for indemnity and/or contribution as to any co-defendant pursuant to S.C. Code Ann. 15-38-10,et

                                           Page 14 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21     Entry Number 1-1       Page 62 of 102




                                                                                                     ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                     ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
seq..

                FOR AN TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                         TO ALL CAUSES OF ACTION
                            (Accord and Satisfaction)

        80.    Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if each and every response was set forth verbatim herein.

        81.    Defendant Trehel is informed and believes that Plaintiffs’ claims are barred by the

doctrine of accord and satisfaction.

                 FOR AN TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                          TO ALL CAUSES OF ACTION
                                  (Release)

        82.    Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if each and every response was set forth verbatim herein.

        83.    Defendant Trehel is informed and believes that Plaintiffs’ claims are barred by the

Release contemplated and entered into by the parties at the conclusion of construction.

                   FOR A TWENTY-NINTH AFFIRMATIVE DEFENSE
                           TO ALL CAUSES OF ACTION
                           (Reservation and Non-Waiver)

        84.    Defendant Trehel repeats each and every answer to the allegations contained in

the Third Amended Complaint as if set forth verbatim herein.

        85.    Defendant Trehel reserves the right and does not waive any additional or further

defenses as may be revealed by additional information that may be acquired during the course of

discovery or otherwise in this action.

        FOR A THIRTIETH AFFIRMATIVE DEFENSE AND BY WAY OF
 CROSS-CLAIMS AGAINST DEFENDANTS ENVIRONMENTAL MATERIALS, LLC
   D/B/A ENVIRONMENTAL STONEWORKS, JOHN DOES 2-20; CARL CATOE

                                          Page 15 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21     Entry Number 1-1       Page 63 of 102




                                                                                                    ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                    ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
 CONSTRUCTION, INC. N/K/A ELLIS HOMES, LLC; BUILDERS FIRST SOURCE
 SOUTHEAST GROUP, LLC; P&L ENTERPRISES, LLC, DIEGO AVALOS ROJAS;
IRIS MORALES; MARCO ANTONIO HERNANDEZ VIDALES; GERARDO OCHOA
 MUNOZ; VALENTIN MORALES JIMENEZ;TABARES INCORPORATED; ADAN
  CASTRO; HERBERTO AUREA ACROS HERNADEZ A/K/A HERBELIO ACROS
    HERNANDEZ; DELFINO JACOBO MARES; DELFINO CONSTRUCTION;
 AMBROSIO MARTINEZ-RAMIREZ A/K/A AMBROCIO MARTINEZ-RAMIREZ;
   JAVIER FRANCISCO ZARATE A/K/A FRANCISCO JAVIER ZARATE D/B/A/
 ZARATE CONSTRUCTION; LUIS SIERRA A/K/A LUIS LOPEZ SIERRA; SERGIO
VARGAS; ROLDOLFO CRUZ; VMS CONSTRUCTION; MARTIN’S ROOFING; AND
         JAMIE PADILLA; JOHN DOES 38-40 AND JOHN DOES 41-50

       86.     Defendant Trehel re-alleges paragraphs 1-85 above as if set forth verbatim herein.

       87.     Trehel is a South Carolina corporation which conducted business in Anderson

County, South Carolina and served as the General Contractor on the Overlook project (i.e. the

Subject Property as referred to herein).

       88.     Upon information and belief, Defendant Environmental Materials, LLC d/b/a

Environmental Stoneworks is organized and existing under the laws of one of the United States

of America and was authorized and conducted business in Anderson County, South Carolina and

installed the masonry, flashing and related appurtenances at the Subject Property.

       89.      Upon information and belief, John Doe Defendants 2-20 are individuals and/or

corporate entities domiciled or operating under the laws of one of the United States of America

and was authorized and conducted business in Anderson County, South Carolina and are alleged

to have installed masonry, flashings and other related appurtenances. Each John Doe is a party

whose true identity is currently unknown but the cross claim will be amended to reflect any and

all true names upon discovery.

       90.     Upon information and belief, Defendant Carl Catoe Construction, Inc. n/k/a Ellis

Homes, LLC is a corporation organized and existing pursuant to the laws of the State of South


                                           Page 16 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21      Entry Number 1-1        Page 64 of 102




                                                                                                    ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                    ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
Carolina and at all times relevant to this matter, was authorized and conducted business in

Anderson County, South Carolina and are alleged to have installed framing, decks, railings,

windows and doors, building wrap, flashings, siding, exterior trim, exterior painting, exterior

caulking and flashing and other related appurtenances at the Subject Property.

       91.     Upon information and belief, the Defendant Builders FirstSource Southeast

Group, LLC is a limited liability corporation organized and existing under the laws of one of the

United States of America and is authorized and conducted business in whole or in part in

Anderson County, South Carolina and is alleged to have provided materials and installed

framing, decks, railings, windows and doors, building wrap, flashings, siding, exterior trim,

exterior painting, exterior caulk and/or other related appurtenances at the Subject Property.

       92.     Upon information and belief, Defendant P&L Enterprises, LLC is a limited

liability corporation domiciled or operating under the laws of one of the United States of

America and was authorized and conducted business in Anderson County, South Carolina and

are alleged to have installed siding, boxing freeze board, drip ledge, porch ceilings, building

penetrations, flashings and/or other related appurtenances at the Subject Property.

       93.     Upon information and belief, Defendants Diego Avalos Rojas; Iris Morales;

Marco Antonio Hernandez Vidales; Gerardo Ochoa Munoz; Valentin Morales Jimenez are

individuals who were domiciled in South Carolina and conducted business in Anderson County,

South Carolina and are alleged to have installed framing, decks, railings,

windows and doors, building wrap, flashings, siding, exterior trim, exterior painting, exterior

caulking and flashing and other related appurtenances at the Subject Property.




                                           Page 17 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21       Entry Number 1-1        Page 65 of 102




                                                                                                      ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                      ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
       94.     Upon information and belief, Defendant Tabares Incorporated is a corporation

organized and existing pursuant to the laws of the State of South Carolina, conducted business in

Anderson County, South Carolina at all times relevant herein and are alleged to have performed

exterior painting and caulking and flashing and other related appurtenances at the Subject

Property.

       95.     Upon information and belief, Defendant Adan Castro is an individual domiciled

in South Carolina, conducted business in Anderson County, South Carolina, and is alleged to

have installed framing, decks, railings, windows and doors, building wrap, flashings, siding,

exterior trim, exterior painting, exterior caulking and flashing and other related appurtenances at

the Subject Property.

       96.     Upon information and belief, Defendant Herberto Aureo Acros Hernandez a/k/a

Herbelio Arcos Heranadez is an individual domiciled in South Carolina, conducted business in

Anderson County, South Carolina, and is alleged to have installed framing, decks, railings,

windows and doors, building wrap, flashings, siding, exterior trim, exterior painting, exterior

caulking and flashing and other related appurtenances at the Subject Property.

       97.     Upon information and belief, Defendant Delfino Jacobo Mares is an individual

domiciled in South Carolina, conducted business in Anderson County, South Carolina, and is

alleged to have installed framing, decks, railings, windows and doors, building wrap, flashings,

siding, exterior trim, exterior painting, exterior caulking and flashing and other related

appurtenances at the Subject Property.

       98.     Upon information and belief, Defendant Delfino Construction is a sole

proprietorship or an unincorporated business organization domiciled and with its principal place


                                           Page 18 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21       Entry Number 1-1        Page 66 of 102




                                                                                                        ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                        ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
of business in South Carolina, conducted business in Anderson County, South Carolina, and is

alleged to have installed framing, decks, railings, windows and doors, building wrap, flashings,

siding, exterior trim, exterior painting, exterior caulking and flashing and other related

appurtenances at the Subject Property.

       99.     Upon information and belief, Defendant Ambrosio Martinez-Ramirez a/k/a

Ambrocio Martinez-Ramirez is an individual domiciled in South Carolina, conducted business in

Anderson County, South Carolina, and is alleged to have installed framing, decks, railings,

windows and doors, building wrap, flashings, siding, exterior trim, exterior painting, exterior

caulking and flashing and other related appurtenances at the Subject Property.

       100.    Upon information and belief, Defendant Javier Francisco Zarate a/k/a Francisco

Javier Zarate d/b/a Zarate Construction is an individual doing business as a sole proprietorship or

unincorporated business organization domiciled in South Carolina, conducted business in

Anderson County, South Carolina, and is alleged to have installed framing, decks, railings,

windows and doors, building wrap, flashings, siding, exterior trim, exterior painting, exterior

caulking and flashing and other related appurtenances at the Subject Property.

       101.    Upon information and belief, Defendant Luis Sierra a/k/a Luis Lopez Sierra is an

individual domiciled in South Carolina, conducted business in Anderson County, South Carolina,

and is alleged to have installed framing, decks, railings, windows and doors, building wrap,

flashings, siding, exterior trim, exterior painting, exterior caulking and flashing and other related

appurtenances at the Subject Property.

       102.    Upon information and belief, Defendant Sergio Vargas is an individual domiciled

in South Carolina, conducted business in Anderson County, South Carolina, and is alleged to


                                           Page 19 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21       Entry Number 1-1        Page 67 of 102




                                                                                                      ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                      ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
have installed framing, decks, railings, windows and doors, building wrap, flashings, siding,

exterior trim, exterior painting, exterior caulking and flashing and other related appurtenances at

the Subject Property.

       103.    Upon information and belief Defendant Rodolfo Cruz is an individual domiciled

in South Carolina, conducted business in Anderson County, South Carolina, and is alleged to

have installed framing, decks, railings, windows and doors, building wrap, flashings, siding,

exterior trim, exterior painting, exterior caulking and flashing and other related appurtenances at

the Subject Property.

       104.    Upon information and belief, Defendant VMS Corporation is a sole proprietorship

or is an unincorporated business organization domiciled in and with principal place of business

in South Carolina, conducted business in Anderson County, South Carolina, and is alleged to

have installed framing, decks, railings, windows and doors, building wrap, flashings, siding,

exterior trim, exterior painting, exterior caulking and flashing and other related appurtenances at

the Subject Property.

       105.    Upon information and belief, Defendant Martin’s Roofing is a sole proprietorship

or unincorporated business organization domiciled in and with a principal place of business in

South Carolina, conducted business in Anderson County, South Carolina and is alleged to have

Carolina and are alleged to have installed framing, decks, railings, windows and doors, building

wrap, flashings, siding, exterior trim, exterior painting, exterior caulk and/or other related

appurtenances at the Subject Property.

       106.    Upon information and belief, Defendant Jamie Padilla is an individual domiciled

in South Carolina, conducted business in Anderson County, South Carolina, and is alleged to


                                           Page 20 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21      Entry Number 1-1        Page 68 of 102




                                                                                                        ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                        ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
have installed framing, decks, railings, windows and doors, building wrap, flashings, siding,

exterior trim, exterior painting, exterior caulking and flashing and other related appurtenances at

the Subject Property.

       107.    Upon information and belief, Defendants Joe Doe 37-40 is an individual, entity or

entities domiciled and/or operating under the laws of one of the United States of America that

participated in the construction of the Subject Property by installing or overseeing the installation

of framing, decks, railings, windows and doors, building wrap, flashings, siding, exterior trim,

exterior painting, exterior caulk and/or other related appurtenances at the Subject Property. Each

John Doe 37-40 is a party whose true identity is currently unknown but the cross claim will be

amended to reflect any and all true names upon discovery.

       108.    Upon information and belief, John Doe Defendants 41-50 are individuals and/or

corporate entities domiciled or operating under the laws of one of the United States of America

and was authorized and conducted business in Anderson County, South Carolina and are alleged

to have installed roofing components, subcomponents, waterproofing and related flashings or

appurtenances. Each John Doe is a party whose true identity is currently unknown but the cross

claim will be amended to reflect any and all true names upon discovery.

       109.    This Court has personal jurisdiction over the parties and has subject matter

jurisdiction of the action and that venue is proper in Anderson County, South Carolina.

       110.    A suit has been filed against the Defendant Trehel in which the Plaintiffs have

alleged that the Defendant Trehel has caused the Plaintiffs damages which the Defendant Trehel

has denied.

                              FOR A FIRST CAUSE OF ACTION
                                       (Negligence)

                                           Page 21 of 27
   8:21-cv-01962-DCC           Date Filed 06/30/21      Entry Number 1-1       Page 69 of 102




                                                                                                      ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                      ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
          111.   The Defendant Trehel re-alleges paragraphs 1-110 above as if set forth verbatim

herein.

          112.   For purposes of this cause of action Defendants Environmental Materials, LLC

d/b/a Environmental Stoneworks, Carl Catoe Construction, Inc. n/k/a Ellis Homes, LLC,

Builders FirstSource Southeast, LLC, P&L Enterprises, LLC, Diego Avalos Rojas; Iris Morales;

Marco Antonio Hernandez Vidales; Gerardo Ochoa Munoz; Valentin Morales Jimenez, Tabares,

Adan Castor, Herberto Aureo Arcos Hernandez a/k/a Herbelio Arocs Hernandez, Delfino Jacobo

Mares; Delfino Construction, Ambrosio Martinez-Ramirez a/k/a Ambrocio Martinez-Ramirez;

Javier Francisco Zarate a/k/a Francisco Javier Zarate d/b/a/ Zarate Constriction, Luis Sierra a/k/a

Luis Lopez Sierra, Sergio Vargas, Rodolfo Cruz, VMS Construction, Martin’s Roofing, Jamie

Padilla, John Does 38-40 and John Does 41-50 are referred to as the “Cross-Claim Defendants”

collectively.

          113.   Cross-Claim Defendants agreed to furnish labor, materials, installation, cartage,

supplies, equipment, scaffolding, tools and all other resources and facilities necessary to perform

their work on the Subject Project and that the Cross-claim Defendants did participate in the

construction of said Subject Property at the request and through a subcontract with the Defendant

Trehel and/or through a subcontract with Defendant Carl Catoe Construction, Inc. n/k/a Ellis

Homes, LLC which is incorporated into the subcontract between Trehel and Defendant Catoe.

          114.     The Cross-Claim Defendants owed a duty to the Defendant Trehel to properly,

adequately and completely remodel and convert the subject property in compliance with the

scope of work, specifications and industry standards and applicable build codes.




                                            Page 22 of 27
   8:21-cv-01962-DCC           Date Filed 06/30/21       Entry Number 1-1        Page 70 of 102




                                                                                                         ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                         ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
          115.   If Plaintiffs are successful in proving their claims as against the Defendant Trehel,

said claims having been denied by the Defendant Trehel, this will include proof that the Cross-

Claim Defendants breached the duty owed to the Defendant Trehel and will show that the Cross-

Claim Defendants in doing so were negligent, grossly negligent, wanton, reckless and willful in

failing to remodel and convert the subject property in accordance with the scope of work,

specifications, industry standards and applicable building codes among the deficiencies alleged

in the Plaintiffs’ Third Amended Complaint .

          116.   If Defendant Trehel is found to be negligent, which said negligence is

affirmatively denied by Defendant Trehel, any such negligence is merely passive and secondary

to that which arose from the Cross-Claim Defendants’ negligence.

          117.   If it is determined that the Cross-Claim Defendants are negligent, the Defendant

Trehel will have suffered damages in the monies it used to pay for the work of the Cross-Claim

Defendants, any attorneys fees and costs incurred in defending the suit against it in addition to

any monies it paid out or judgments rendered against it in favor of the Plaintiffs.

                             FOR A SECOND CAUSE OF ACTION
                                    (Breach of Contract)

          118.   The Defendant Trehel re-alleges paragraphs 1-117 above as if set forth verbatim

herein.

          119.   The Cross-Claim and the Defendant Trehel entered into contracts whereby the

Cross-Claim Defendants agreed to provide furnish labor, materials, installation, cartage,

supplies, equipment, scaffolding, tools and all other resources and facilities necessary to perform

their work in the conversion of the Summerhouse project in accordance with the applicable

building codes, industry standards and manufacturers recommendations.

                                            Page 23 of 27
   8:21-cv-01962-DCC           Date Filed 06/30/21      Entry Number 1-1       Page 71 of 102




                                                                                                      ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                      ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
          120.   If Plaintiffs’ claims are proven, said claims having been denied by the Defendant

Trehel, such proof will also prove the Cross-Claim Defendants breached their contracts in that

they failed to construct and convert the subject property in accordance with the applicable

building codes, industry standards and manufacturers specifications.

          121.   Any breach of contract by the Cross-Claim Defendants has caused and/or will

cause the Defendant Trehel to suffer substantial damages in defending this action and the

damage to its professional reputation.

          122.   If it is determined that the Cross-Claim Defendants have breached their contracts,

Trehel will have also suffered damages in the monies it used to pay for the work of the Cross-

Claim Defendants, any attorneys fees and costs incurred in defending the suit against it in

addition to any monies it paid out or judgments rendered against it in favor of the Plaintiffs.

                              FOR A THIRD CAUSE OF ACTION
                               (Implied and Express Warranties)

          123.   The Defendant Trehel re-alleges paragraphs 1-122 above as if set forth verbatim

herein.

          124.   Cross-Claim Defendants made express and implied warranties that they would

perform their work in accordance with the plans and specifications, industry standards, building

codes, manufacturer’s recommendations and that their work or products would be fit for its

intended purposes, would be merchantable, would be free of defects, and would be adequate to

prevent damage to the subject property.

          125.   If Plaintiffs’ claims are proven, said claims having been denied by the Defendant

Trehel, such proof will also prove that the Cross-Claim Defendants breached these warranties

made to Defendant Trehel.

                                           Page 24 of 27
   8:21-cv-01962-DCC            Date Filed 06/30/21       Entry Number 1-1         Page 72 of 102




                                                                                                           ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                           ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
          126.   If it is determined that the Cross-Claim Defendants have breached their

warranties, Trehel will have also suffered damages in the monies it used to pay for the work of

the Cross-Claim Defendants, any attorneys fees and costs incurred in defending the suit against it

in addition to any monies it paid out or judgments rendered against it in favor of the Plaintiffs.

                              FOR A FOURTH CAUSE OF ACTION
                              (Contractual and Equitable Indemnity)

          127.   The Defendant Trehel re-alleges paragraphs 1-126 above as if set forth verbatim

herein.

          128.   Due to the Contractor/subcontractor relationship between the Defendant Trehel

and the Cross-Claim Defendants, a special relationship exists as between these parties.

          129.   The Plaintiffs have brought an action against the Defendant Trehel involving

The work performed by Cross-Claim Defendants. This action has or will cause the Defendant

Trehel damages in defending this action and subjecting it to a potential judgment.

          130.   The subcontracts between the Defendant Trehel and the Cross-Claim Defendants

all contain a provision that states:

          Indemnity. To the fullest extent permitted by law, Subcontractor agrees to indemnify
          Contractor against and hold Contractor harmless from any and all claims, demands,
          liabilities, losses, expenses, suits and actions (including attorneys' fees) for or on account
          of Subcontractor's performance of the work, any injury to any person, or any death at any
          time resulting from such injury, or any damage to any property, which may arise (or
          which may be alleged to have arisen) out of or in connection with the Work, even though
          such 'injury, death or damage may be (or may be alleged to be) attributable in part to
          negligence or other fault on the part of Contractor or its officers, agents or employees.
          The obligation Of Subcontractor to indemnify and hold Contractor harmless shall not be
          enforceable if, and only if, it be determined by arbitration, judicial or other legally
          binding, proceeding that the injury, death or damage complained of was attributable
          solely to the fault or negligence of Contractor or its officers, agents or employees and not
          in any manner or in any part attributable to Subcontractor. Subcontractor agrees to
          reimburse Contractor for all sums, including reasonable attorney's fees, which Contractor
          may pay or be compelled to pay in settlement of any claim under this Subcontract,

                                              Page 25 of 27
   8:21-cv-01962-DCC           Date Filed 06/30/21       Entry Number 1-1         Page 73 of 102




                                                                                                     ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                     ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
       including, but not limited to, any claim under the provisions of any workmen's
       compensation law or any plan for employee benefits which Contractor may adopt.
       Contractor shall be entitled to withhold from any payment otherwise due pursuant to this
       Subcontract such amount or amounts as may be reasonably necessary to protect it against
       liability for any personal injury, death or property damage resulting from the performance
       of the Work under this Subcontract. Subcontractor's obligation hereunder shall not be
       limited by the provisions of any worker's compensation or similar act, or by the
       provisions, scope or limitations of any insurance requirements or coverage.

       131.     The Subcontracts between the Defendant Trehel and the Cross-Claim Defendants

also contain a provision requiring each Cross-Claim Defendant to name Defendant Trehel as an

“Additional Insured” under their respective policies.

       132.     Defendant Trehel has demanded that the Cross-Claim Defendants defend and

indemnify it pursuant to the obligations of the Cross-Claim Defendants under their respective

subcontracts.

       133.     Cross-Claim Defendants have failed to defend or indemnify Defendant Trehel in

violation of the terms of the subcontract between them.

       134.     Upon information and belief, the Plaintiffs’ alleged damages, if any, were due to

and caused by the actions of the Cross-Claim Defendants and not by any act or omission of the

Defendant Trehel. Therefore, Defendant Trehel is entitled to equitable indemnity because it was

not at fault in causing the Plaintiffs’ damages and did not join in the wrongful acts or omissions

complained of by the Plaintiffs.

       135.     If the Defendant Trehel is liable to the Plaintiffs in any respect, said liability

having been affirmatively denied, then such liability arose from the Cross-Claim Defendants

actions such that the Defendant Trehel is entitled to full indemnification from the Cross-Claim

Defendants for costs and expense incurred in order to protect its interests and amounts the

Defendant Trehel may be required to pay the Plaintiff herein as a result of the actions or

                                            Page 26 of 27
   8:21-cv-01962-DCC          Date Filed 06/30/21       Entry Number 1-1        Page 74 of 102




                                                                                                   ELECTRONICALLY FILED - 2021 May 27 3:56 PM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                                                                                   ELECTRONICALLY FILED - 2019 Dec 19 4:29 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0401787
omissions of the Cross-Claim Defendants as well as for the costs and attorneys fees incurred in

defending this action.

       WHEREFORE having fully answered the allegations contained in the Plaintiffs’ Third

Amended Complaint and having asserted Cross-Claims, the Defendant Trehel prays this

Honorable Court inquire into the matters set forth herein, and enter its Order dismissing the

Plaintiffs’ Third Amended Complaint with prejudice, and to enter a finding on behalf of this

Defendant against the Cross-Claim Defendants for such actual and consequential damages and

costs, including attorneys fees, and for such other and further relief as this Court deems just.



                                       TUPPER, GRIMSLEY, DEAN & CANADAY, P.A.

                                       s/ Erin D. Dean
                                       S.C. Bar No. 65320
                                       Post Office Box 2055
                                       Beaufort, South Carolina 29901-2055
                                       (843) 524-1116
                                       erindean@tgdcpa.com

                                       -and-


                                       MCDONALD PATRICK POSTON HEMPHILL &
                                       ROPER, LLC

                                       s/ Roy R. Hemphill
                                       S.C. Bar No. 15142
                                       Post Office Box 1547
                                       Greenwood, SC 29648
                                       (864) 388-1006
                                       rhemphill@mcdonaldpatrick.com

                                       Attorneys for Defendant Trehel Corporation
Dated: December 19, 2019



                                           Page 27 of 27
                      ELECTRONICALLY FILED - 2021 Jun 04 8:59 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 75 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2021 Jun 04 8:59 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 76 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2021 Jun 04 8:59 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 77 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2021 Jun 04 8:59 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 78 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2021 Jun 04 8:59 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 79 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2021 Jun 04 8:59 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 80 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2021 Jun 04 8:59 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 81 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2021 Jun 04 8:59 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 82 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2021 Jun 04 8:59 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 83 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2021 Jun 04 8:59 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 84 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2021 Jun 04 8:59 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 85 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2021 Jun 09 9:54 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 86 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
                      ELECTRONICALLY FILED - 2021 Jun 09 9:54 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Page 87 of 102
Entry Number 1-1
Date Filed 06/30/21
8:21-cv-01962-DCC
   8:21-cv-01962-DCC         Date Filed 06/30/21       Entry Number 1-1       Page 88 of 102




                                                                                                       ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
 STATE OF SOUTH CAROLINA                    ) IN THE COURT OF COMMON PLEAS
                                            )      TENTH JUDICIAL CIRCUIT
 COUNTY OF ANDERSON                         )
                                            )
 Trehel Corporation,                        )
                                            )
                                 Plaintiff, )
                                            )    ANSWER OF DEFENDANT CARL
                     v.                     )     CATOE CONSTRUCTION, INC.
                                            )
 National Fire and Marine Insurance         )
 Company, First Specialty Insurance         )
 Corp., Frankenmuth Mutual Insurance        )
 Company, Employers Insurance               )
 Company of Wausau, Liberty Mutual          )
 Fire Insurance Company, Navigators         )
 Specialty Insurance Company, Peleus        )
 Insurance Company, Nationwide Mutual )
 Fire Insurance Company, Atain              )
 Specialty Insurance Company f/k/a USF )
 Insurance, Selective Insurance Company )
 of South Carolina, American Guarantee )            C.A. No. 2021-CP-04-00996
 and Liability Insurance Company, Carl      )
 Catoe Construction, Inc., Environmental )
 Materials, LLC d/b/a Environmental         )
 Stoneworks, P&L Enterprises, LLC,          )      (JURY TRIAL DEMANDED)
                                            )
                              Defendants. )
       Defendant, Carl Catoe Construction, Inc. (hereinafter referred to as “Defendant” or “Carl

Catoe”), answering the Complaint of Plaintiff, Trehel Corporation (hereinafter “Plaintiff” or

“Trehel”), will respectfully show unto this Court as follows:

                                   FOR A FIRST DEFENSE
       1.      Paragraph 1 is admitted upon information and belief.

       2.      Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 2. Therefore, the allegations of Paragraph 2 are denied and strict proof demanded

thereof.

       3.      Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 3. Therefore, the allegations of Paragraph 3 are denied and strict proof demanded

                                           Page 1 of 15
   8:21-cv-01962-DCC        Date Filed 06/30/21       Entry Number 1-1       Page 89 of 102




                                                                                                      ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
thereof.

       4.     Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 4. Therefore, the allegations of Paragraph 4 are denied and strict proof demanded

thereof.

       5.     Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 5. Therefore, the allegations of Paragraph 5 are denied and strict proof demanded

thereof.

       6.     Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 6. Therefore, the allegations of Paragraph 6 are denied and strict proof demanded

thereof.

       7.     Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 7. Therefore, the allegations of Paragraph 7 are denied and strict proof demanded

thereof.

       8.     Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 8. Therefore, the allegations of Paragraph 8 are denied and strict proof demanded

thereof.

       9.     Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 9. Therefore, the allegations of Paragraph 9 are denied and strict proof demanded

thereof.

       10.    Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 10. Therefore, the allegations of Paragraph 10 are denied and strict proof demanded

thereof.

       11.    Defendant is without sufficient information to form a belief as to the allegations of



                                          Page 2 of 15
   8:21-cv-01962-DCC         Date Filed 06/30/21      Entry Number 1-1       Page 90 of 102




                                                                                                      ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Paragraph 11. Therefore, the allegations of Paragraph 11 are denied and strict proof demanded

thereof.

       12.    Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 12. Therefore, the allegations of Paragraph 12 are denied and strict proof demanded

thereof.

       13.    Paragraph 13 is admitted.

       14.    Paragraph 14 is admitted.

       15.    Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 15. Therefore, the allegations of Paragraph 15 are denied and strict proof demanded

thereof.

       16.    Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 16. Therefore, the allegations of Paragraph 16 are denied and strict proof demanded

thereof.

       17.    Paragraph 17 is admitted.

       18.    Paragraph 18 sets forth a legal conclusion to which no response is required from

Defendant. To the extent that a response to Paragraph 18 is required from Defendant, the

allegations of Paragraph 18 are denied and strict proof demanded thereof.

       19.    Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 19. Therefore, the allegations of Paragraph 19 are denied and strict proof demanded

thereof.

       20.    Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 20. Therefore, the allegations of Paragraph 20 are denied and strict proof demanded

thereof.



                                          Page 3 of 15
   8:21-cv-01962-DCC         Date Filed 06/30/21       Entry Number 1-1       Page 91 of 102




                                                                                                       ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
       21.     Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 21. Therefore, the allegations of Paragraph 21 are denied and strict proof demanded

thereof.

       22.     Paragraph 22 is admitted upon information and belief.

       23.     Responding to the allegations of Paragraph 23, it is admitted that Carl Catoe

Construction Company served as a subcontractor for Trehel regarding certain work at the Overlook

condominiums project. Defendant is without sufficient information to form a belief as to the truth

of the remaining allegations of Paragraph 23. Therefore, the remaining allegations of Paragraph

23 are denied and strict proof demanded thereof.

       24.     Paragraph 24 is admitted upon information and belief.

       25.     Paragraph 25 is admitted upon information and belief.

       26.     Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 26. Therefore, the allegations of Paragraph 26 are denied and strict proof demanded

thereof.

       27.     Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 27. Therefore, the allegations of Paragraph 27 are denied and strict proof demanded

thereof.

       28.     Paragraph 28 is admitted.

       29.     Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 29. Therefore, the allegations of Paragraph 29 are denied and strict proof demanded

thereof.

       30.     Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 30. Therefore, the allegations of Paragraph 30 are denied and strict proof demanded



                                           Page 4 of 15
   8:21-cv-01962-DCC         Date Filed 06/30/21      Entry Number 1-1       Page 92 of 102




                                                                                                      ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
thereof.

       31.    Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 31. Therefore, the allegations of Paragraph 31 are denied and strict proof demanded

thereof.

       32.    Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 32. Therefore, the allegations of Paragraph 32 are denied and strict proof demanded

thereof.

       33.    Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 33. Therefore, the allegations of Paragraph 33 are denied and strict proof demanded

thereof.

       34.    Paragraph 34 is denied.

       35.    Responding to the allegations of Paragraph 35, Defendant reiterates and realleges

the above paragraphs as though set forth herein verbatim.

       36.    Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 36. Therefore, the allegations of Paragraph 36 are denied and strict proof demanded

thereof.

       37.    Paragraph 37 is denied.

       38.    Paragraph 38 is denied.

       39.    Paragraph 39 sets forth a legal conclusion to which no response is required from

Defendant. To the extent that a response to Paragraph 39 is required from Defendant, the

allegations of Paragraph 39 are denied and strict proof demanded thereof.

       40.    Paragraph 40 sets forth a legal conclusion to which no response is required from

Defendant. To the extent that a response to Paragraph 40 is required from Defendant, the



                                          Page 5 of 15
   8:21-cv-01962-DCC         Date Filed 06/30/21      Entry Number 1-1       Page 93 of 102




                                                                                                      ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
allegations of Paragraph 40 are denied and strict proof demanded thereof.

       41.    Responding to the allegations of Paragraph 41, Defendant reiterates and realleges

the above paragraphs as though set forth herein verbatim.

       42.    Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 42. Therefore, the allegations of Paragraph 42 are denied and strict proof demanded

thereof.

       43.    Paragraph 43 is denied.

       44.    Paragraph 44 is denied.

       45.    Paragraph 45 is denied.

       46.    Responding to the allegations of Paragraph 46, Defendant reiterates and realleges

the above paragraphs as though set forth herein verbatim.

       47.    Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 47. Therefore, the allegations of Paragraph 47 are denied and strict proof demanded

thereof.

       48.    Defendant is without sufficient information to form a belief as to the allegations of

Paragraph 48. Therefore, the allegations of Paragraph 48 are denied and strict proof demanded

thereof.

       49.    Paragraph 49 is denied.

       50.    Paragraph 50 is denied.

       51.    Responding to the allegations of Paragraph 51, Defendant reiterates and realleges

the above paragraphs as though set forth herein verbatim.

       52.    Paragraph 52 is denied.

       53.    Paragraph 53 is denied.



                                          Page 6 of 15
   8:21-cv-01962-DCC           Date Filed 06/30/21       Entry Number 1-1            Page 94 of 102




                                                                                                         ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
        54.     All allegations of Plaintiff’s Complaint not specifically admitted herein are denied

and strict proof demanded thereof.

                                 FOR A SECOND DEFENSE
                              (COMPARATIVE NEGLIGENCE)
        55.     The allegations of the preceding defense are re-alleged and incorporated by

reference insofar as they are consistent.

        56.     Carl Catoe Construction, Inc. pleads comparative negligence as a complete bar, or

in the alternative, a reduction in recovery to the claims of Plaintiff.

                                  FOR A THIRD DEFENSE
                                  (ASSUMPTION OF RISK)
        57.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

        58.     The injuries or damages suffered by the Plaintiff, if any, were due to or caused by

and were the direct and proximate result of Plaintiff’s conduct, and the Plaintiff knew of the danger

or should have known of the danger and understood and appreciated the risk of harm and

nevertheless voluntarily exposed itself to the danger and thereby assumed the risk in connection

with the damages alleged to have given rise to the present claims, and such constitutes a complete

defense to the claims of the Plaintiff.

                                 FOR A FOURTH DEFENSE
                           (FAILURE TO MITIGATE DAMAGES)
        59.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

        60.     Without admitting liability or that Plaintiff has suffered damages, to the extent that

Plaintiff has suffered damages, Plaintiff has failed to properly and timely mitigate its damages.

Carl Catoe Construction, Inc. pleads this failure to mitigate damages as a complete bar to this

action, or in the alternative, a reduction in recovery to the claims of Plaintiff.



                                             Page 7 of 15
   8:21-cv-01962-DCC          Date Filed 06/30/21      Entry Number 1-1        Page 95 of 102




                                                                                                        ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                 FOR A FIFTH DEFENSE
                                         (WAIVER)
       61.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

       62.     By and through its conduct prior to and after bringing this lawsuit, Plaintiff waived

its rights against Carl Catoe Construction, Inc. Therefore, Carl Catoe Construction, Inc. pleads

the doctrine of waiver as a complete bar to this action.

                                 FOR A SIXTH DEFENSE
                                       (ESTOPPEL)
       63.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

       64.     By and through its conduct prior to and after bringing this lawsuit, Plaintiff should

be estopped from asserting its claims against Carl Catoe Construction, Inc. Therefore, Carl Catoe

Construction, Inc. pleads estoppel as a complete bar to this action.

                               FOR A SEVENTH DEFENSE
                                         (LACHES)
       65.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

       66.     The allegations of the Plaintiff’s Complaint are barred by the Doctrine of Laches.

                               FOR AN EIGHTH DEFENSE
                                 (STATUTE OF FRAUDS)
       67.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

       68.     To the extent Plaintiff is relying on contracts other than those that are written, its

claims are barred by the Statute of Frauds and should be dismissed.




                                            Page 8 of 15
   8:21-cv-01962-DCC            Date Filed 06/30/21       Entry Number 1-1        Page 96 of 102




                                                                                                           ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                                    FOR A NINTH DEFENSE
                                       (UNCLEAN HANDS)
        69.       The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

        70.       Plaintiff does not have clean hands with regard to the allegations in Plaintiff’s

Complaint. Carl Catoe Construction, Inc. pleads the doctrine of unclean hands as a complete bar

to this action.

                                    FOR A TENTH DEFENSE
        71.       The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

        72.       Plaintiff’s Complaint fails to state a claim upon which relief can be granted against

Carl Catoe Construction, Inc. Therefore, Plaintiff’s Complaint should be dismissed with prejudice.

                                 FOR AN ELEVENTH DEFENSE
                       (INTERVENING/SUPERSEDING NEGLIGENCE)
        73.       The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

        74.       Carl Catoe Construction, Inc. alleges that any injuries or damages alleged in the

Complaint were due to, occasioned by, or caused by intervening acts or omissions on the part of

someone or some entity other than Carl Catoe Construction, Inc., without such acts and/or

omissions Plaintiff would not have sustained any injuries or damages as set forth in Plaintiff’s

Complaint. All of which Carl Catoe Construction, Inc. pleads as a complete bar to this action, or

in the alternative a reduction in the recovery to the claims of Plaintiff.

                                  FOR A TWELFTH DEFENSE
                                 (STATUTE OF LIMITATIONS)
        75.       The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

        76.       Carl Catoe Construction, Inc. submits that Plaintiff’s Complaint, in whole or in part,


                                              Page 9 of 15
   8:21-cv-01962-DCC           Date Filed 06/30/21      Entry Number 1-1      Page 97 of 102




                                                                                                      ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
is or may be barred by the applicable statute(s) of limitations.

                              FOR A THIRTEENTH DEFENSE
                                       (ACCEPTANCE)
        77.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

        78.     Carl Catoe Construction, Inc. will show that Plaintiff and/or its agents inspected,

approved and ratified all work performed by Carl Catoe Construction, Inc. Furthermore, Trehel

inspected, approved and ratified all work performed by Carl Catoe Construction, Inc. Furthermore,

Plaintiff knew or should have known if any of Carl Catoe Construction, Inc.’s work was not in

accordance with the plans and specifications and/or all performed in a workmanlike manner before

accepting said work. Accordingly, Carl Catoe Construction, Inc. pleads acceptance as a complete

defense to all claims of Plaintiff.

                              FOR A FOURTEENTH DEFENSE
                        (EXPIRATION OF EXPRESS WARRANTY)
        79.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

        80.     Any express warranty allegedly provided by Carl Catoe Construction, Inc. has

expired.

                         FOR A FIFTEENTH DEFENSE
 (SOLE NEGLIGENCE, NEGLIGENT ACTS AND OMISSIONS OF THIRD-PARTIES)
     81.  The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

        82.     Carl Catoe Construction, Inc. asserts that any injuries or damages sustained by

Plaintiff were due to and caused by the sole and negligent acts or omissions of some person/entity

or persons/entities other than Carl Catoe Construction, Inc., over whom Carl Catoe Construction,

Inc. exercised no authority or control, and for that reason, Carl Catoe Construction, Inc. is not



                                            Page 10 of 15
   8:21-cv-01962-DCC          Date Filed 06/30/21       Entry Number 1-1           Page 98 of 102




                                                                                                        ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
liable to Plaintiff in any sum whatsoever.

                              FOR A SIXTEENTH DEFENSE
                   (COMPLIANCE WITH INDUSTRY STANDARDS)
       83.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

       84.     Carl Catoe Construction, Inc. will show that the materials and workmanship of Carl

Catoe Construction, Inc., at all times and in all manners relevant to this litigation, met applicable

plans, specifications, building code requirements, and industry standards and that Carl Catoe

Construction, Inc. is, therefore, not liable to Plaintiff in any sum whatsoever.

                          FOR A SEVENTEENTH DEFENSE
         (EXPIRATION OF WARRANTIES-OUTSIDE WARRANTY PERIOD)
       85.   The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

       86.     Carl Catoe Construction, Inc. will show that any warranties provided by Carl Catoe

Construction, Inc. have expired and no claims were made to Carl Catoe Construction, Inc. during

the applicable warranty period(s).

                            FOR AN EIGHTEENTH DEFENSE
                 (DUTIES ALLEGED BEYOND SCOPE OF SERVICES)
       87.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

       88.     Carl Catoe Construction, Inc. will show that the duties and obligations alleged as

to Carl Catoe Construction, Inc. are not within the scope of services which were provided by Carl

Catoe Construction, Inc. and such duties and obligations lie beyond the scope of services provided

by Carl Catoe Construction, Inc. and such constitutes a complete defense to all claims for

negligence alleged against Carl Catoe Construction, Inc.




                                             Page 11 of 15
   8:21-cv-01962-DCC          Date Filed 06/30/21      Entry Number 1-1       Page 99 of 102




                                                                                                       ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                         FOR A NINETEENTH DEFENSE
   (FAILURE TO GIVE AND LACK OF NOTICE; FAILURE TO GIVE NOTICE TO
                                       CURE)
      89.  The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

       90.     Carl Catoe Construction, Inc. will show that Plaintiff failed to give any reasonable,

meaningful, and/or timely notice to Carl Catoe Construction, Inc. as to the existence of any alleged

breach(es) by Carl Catoe Construction, Inc.         Plaintiff further failed to give Carl Catoe

Construction, Inc. a reasonable opportunity to correct any alleged defects pertaining to the work

of Carl Catoe Construction, Inc., the existence of which is denied, and such failure to give notice

and an opportunity to cure to Carl Catoe Construction, Inc. constitutes a complete defense to all

claims of Plaintiff against Carl Catoe Construction, Inc.

                              FOR A TWENTIETH DEFENSE
                              (SPOLIATION OF EVIDENCE)
       91.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

       92.     Carl Catoe Construction, Inc. will show that they have not been afforded the

opportunity to inspect and examine the alleged defective workmanship and/or alleged defective

products and/or components and that the property has been modified and/or repaired and/or

destructively tested without giving Carl Catoe Construction, Inc. the opportunity to inspect and

examine, and Carl Catoe Construction, Inc. alleges that such constitutes spoliation of evidence as

a complete defense to the claims of Plaintiff.

                            FOR A TWENTY-FIRST DEFENSE
                                (ECONOMIC LOSS RULE)
       93.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

       94.     Carl Catoe Construction, Inc. will show that Plaintiff’s claims for damages against


                                            Page 12 of 15
   8:21-cv-01962-DCC          Date Filed 06/30/21       Entry Number 1-1       Page 100 of 102




                                                                                                        ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
Carl Catoe Construction, Inc. are barred in whole or in part by the economic loss rule.

                            FOR A TWENTY-SECOND DEFENSE
                              (SUBSTANTIAL COMPLIANCE)
        95.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

        96.     Carl Catoe Construction, Inc. will show that Carl Catoe Construction, Inc.

substantially performed all requirements and standards, contractual or otherwise, in a reasonable

and workmanlike manner.

                             FOR A TWENTY-THIRD DEFENSE
                                          (SET-OFF)
        97.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

        98.     Carl Catoe Construction, Inc. will show that Carl Catoe Construction, Inc. is

entitled to a set-off in the amount(s) of any and all settlement proceeds obtained by Plaintiff from

any other party or source related to this litigation.

                            FOR A TWENTY-FOURTH DEFENSE
                                      (BETTERMENT)
        99.     The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

        100.    Carl Catoe Construction, Inc. will show that Plaintiff is not entitled to recover for

repairs/renovations which will put Plaintiff in a better position than they would have been in if all

contracts/warranties had been properly performed and fulfilled, and their damages must be reduced

by the amount of betterments made or to be made to the property.

                             FOR A TWENTY-FIFTH DEFENSE
                               (NON-ECONOMIC DAMAGES)
        101.    The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.



                                            Page 13 of 15
  8:21-cv-01962-DCC          Date Filed 06/30/21       Entry Number 1-1        Page 101 of 102




                                                                                                         ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
       102.    Carl Catoe Construction, Inc. will show that to the extent applicable, Carl Catoe

Construction, Inc. pleads South Carolina Code Annotated, §15-32-520 and §15-32-530.

                            FOR A TWENTY-SIXTH DEFENSE
                                 (STATUTE OF REPOSE)
       103.    The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

       104.    Carl Catoe Construction, Inc. submits that the Complaint of Plaintiff, in whole or

in part, is or may be barred by the applicable statute(s) of repose.

                          FOR A TWENTY-SEVENTH DEFENSE
                 (UNCONSTITUTIONALITY OF PUNITIVE DAMAGES)
       105.    The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

       106.    Carl Catoe Construction, Inc. alleges that the imposition and awarding of punitive

damages in this case denies Carl Catoe Construction, Inc. Due Process of Law and is

unconstitutional and a denial of Carl Catoe Construction, Inc.’s constitutional rights and is contrary

to the Fifth, Eighth, and Fourteenth Amendments of the Constitution of the United States of

America and Article I, Sections 3, 13, and 15 of the Constitution of the State of South Carolina.

                           FOR A TWENTY-EIGHTH DEFENSE
                              (PUNITIVE DAMAGES CAPS)
       107.    The allegations of the preceding defenses are re-alleged and incorporated by

reference insofar as they are consistent.

       108.    Defendant asserts all protections set forth in S.C. Code Ann. §§ 15-32-520 and 15-

32-530, and Defendant further asserts any and all additional statutory caps and limitations to

punitive damages as laid out pursuant to South Carolina statutory law and caselaw.




                                            Page 14 of 15
  8:21-cv-01962-DCC          Date Filed 06/30/21         Entry Number 1-1        Page 102 of 102




                                                                                                    ELECTRONICALLY FILED - 2021 Jun 23 10:26 AM - ANDERSON - COMMON PLEAS - CASE#2021CP0400996
                            FOR A TWENTY-NINTH DEFENSE
                              (RESERVATION OF DEFENSES)
       109.    This matter is in its infancy, and this Answering Defendant reserves the right to

assert any additional and further defenses, crossclaims, or third-party claims as may be revealed

by additional information received or uncovered through the discovery process.

       WHEREFORE, Defendant Carl Catoe Construction, Inc., having fully answered the

Complaint of Plaintiff, prays that this Court:

       1.      Dismiss Plaintiff’s Complaint as to Carl Catoe Construction, Inc. with prejudice;

       2.      Award Carl Catoe Construction, Inc. the costs of defending this action; and

       3.      Award Carl Catoe Construction, Inc. such other and further relief as the Court

               deems just and proper.

                                                 THE WARD LAW FIRM, P.A.

                                                 s/John E. Rogers, II
                                                 John E. Rogers, II (SC Bar # 72779)
                                                 C. Reed Teague (SC Bar # 79933)
                                                 P.O. Box 5663
                                                 Spartanburg, SC 29304
                                                 864-591-2340
                                                 864-585-3090 Fax
                                                 Email: jrogers@wardfirm.com
                                                        rteague@wardfirm.com
                                                 &
                                                 ANDERSON REYNOLDS AND STEPHENS

                                                 s/
                                                 Jonathan J. Anderson, Esquire
                                                 Jonathan L. Anderson, Esquire
                                                 PO Box 87
                                                 Charleston, SC 29402
                                                 843-723-0185
                                                 janderson@arslawsc.com
                                                 landerson@arslawsc.com
                                                 Attorneys for Carl Catoe Construction, Inc.

Dated: June 23, 2021

                                           Page 15 of 15
